             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 1 of 73




 1    Peter Romer-Friedman (pro hac vice)                P. David Lopez (pro hac vice)
      GUPTA WESSLER PLLC                                 Pooja Shethji (pro hac vice)
 2    1900 L Street NW, Suite 312                        OUTTEN & GOLDEN LLP
      Washington, DC 20036
     Telephone: (202) 888-1741                           601 Massachusetts Ave. NW
 3
     E-mail: peter@guptawessler.com                      Second Floor West
 4                                                       Washington, DC 20001
     Jahan C. Sagafi (Cal. Bar No. 224887)               Telephone: (202) 847-4400
 5   OUTTEN & GOLDEN LLP                                 Facsimile: (646) 952-9114
     One California Street, 12th Floor                   E-mail: pdl@outtengolden.com
 6                                                       E-mail: pshethji@outtengolden.com
     San Francisco, CA 94111
 7   Telephone: (415) 638-8800
     Facsimile: (415) 638-8810                           Adam T. Klein (pro hac vice)
 8   E-mail: jsagafi@outtengolden.com                    Michael N. Litrownik (pro hac vice)
                                                         OUTTEN & GOLDEN LLP
 9   Patricia Shea (pro hac vice)                        685 Third Avenue, 25th Floor
     Katherine A. Roe (pro hac vice)                     New York, NY 10017
10                                                       Telephone: (212) 245-1000
     COMMUNICATIONS WORKERS
     OF AMERICA                                          Facsimile: (646) 509-2060
11
     501 3rd Street, N.W.                                E-mail: atk@outtengolden.com
12   Washington, DC 20001                                E-mail: mlitrownik@outtengolden.com
     Telephone: (202) 434-1100
13   E-mail: pats@cwa-union.org
     E-mail: aroe@cwa-union.org
14

15
     Attorneys for Plaintiffs and the Proposed Plaintiff Class and Collective
16
                               UNITED STATES DISTRICT COURT
17                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
      COMMUNICATIONS WORKERS OF
19    AMERICA, LINDA BRADLEY, MAURICE
      ANSCOMBE, LURA CALLAHAN,                              Case No. 17-cv-07232-BLF
20    RICHARD HAYNIE, and others similarly                  FIFTH AMENDED CLASS AND
      situated,                                             COLLECTIVE ACTION
21
                                                            COMPLAINT
22                   Plaintiffs,
                                                           DEMAND FOR JURY TRIAL
23           v.

24    T-MOBILE US, INC., and AMAZON.COM,
      INC.,
25

26                   Defendants.

27

28                                                                        FIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 2 of 73




 1                                            INTRODUCTION
 2          1.      In this action, the Communications Workers of America (“CWA”), Linda Bradley,
 3   Maurice Anscombe, Lura Callahan, and Richard Haynie (collectively, “Plaintiffs”) seek to
 4   vindicate the rights of older workers to be free of age discrimination in employment advertising and
 5   recruitment. They bring this action against T-Mobile US, Inc. (“T-Mobile”) and Amazon.com, Inc.
 6   (“Amazon”), major American employers that have excluded older workers from receiving their
 7   employment and recruiting ads on Facebook, and thus denied them the opportunity to learn about,
 8   apply for, compete for, and obtain thousands of open positions at each company, including open
 9   positions they were genuinely interested in and qualified for.
10          2.      T-Mobile and Amazon have eliminated older workers from receiving employment
11   advertisements on Facebook by specifically targeting their employment ads to younger workers via
12   Facebook’s ad platform. And they have stated in their employment advertisements on Facebook
13   that they are interested in reaching younger workers who fall into a specific age band of Facebook
14   users who were selected to receive the employment advertisements, thereby encouraging younger
15   workers to apply for various jobs and discouraging older workers from doing the same.
16          3.      For example, in 2017 T-Mobile sent the following employment ad via Facebook to
17   recruit prospective job applicants for its stores nationwide, and in doing so limited the population
18   receiving the ad to 18- to 38-year-olds. The screenshot to the right shows that T-Mobile sent the
19   job ad to 18- to 38-year-olds because T-Mobile “want[ed] to reach people ages 18 to 38 who live
20   or were recently in the United States.” Plaintiffs Bradley, Anscombe, Callahan, and Haynie were
21   all denied the opportunity to receive this advertisement by T-Mobile because they were older than
22   38 at the time this advertisement was published on Facebook.
23

24

25

26

27

28                                                     2
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
              Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 3 of 73




 1

 2

 3

 4

 5

 6

 7

 8

 9           4.      Plaintiffs allege that T-Mobile and Amazon have violated federal, state, and local
10   laws that prohibit age discrimination in employment advertising and recruiting. Plaintiffs seek an
11   injunction to stop Defendants from engaging in unlawful age discrimination in employment
12   advertising and recruiting, as well as other forms of relief for older workers who have been denied
13   job opportunities due to the unlawful and harmful practices described in this Complaint.
14           5.      More than 50 years before this action was filed, on December 15, 1967, Congress
15   enacted the Age Discrimination in Employment Act to prohibit and eradicate systemic age
16   discrimination that older workers faced in the workplace. See Pub. L. No. 90-202, § 2 (Dec. 15,
17   1967). Congress found that older workers faced discrimination in hiring and other employment
18   opportunities, and that the arbitrary setting of age limits led to higher unemployment rates for older
19   workers. Id.; 29 U.S.C. § 621. To combat this discrimination, Congress prohibited employers and
20   employment agencies from discriminating based on age in employment advertising, recruiting,
21   hiring, and other employment opportunities, and Congress made it unlawful to send or publish
22   employment ads that discriminate or indicate a preference or limitation based on age. 29 U.S.C. §
23   623(a), (b), (e).
24           6.      Agreeing with Congress that age discrimination in employment was a systemic
25   problem, numerous states, including California and Ohio, the District of Columbia, and many
26   counties, cities, and towns enacted similar prohibitions on age discrimination in employment.
27

28                                                     3
                                                                           FIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
              Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 4 of 73




 1          7.      Sadly, this case reveals that age discrimination remains an entrenched facet of the
 2   American workplace. Defendants—major American companies—apparently believe that it is
 3   appropriate and desirable to exclude American workers from learning about job opportunities solely
 4   based on their age.
 5          8.      In every corner of America, when an older worker loses her job at a coal mine, a
 6   steel mill, a call center, a hospital, or an office, and she looks for a new job using the internet and
 7   social media to find job opportunities, she likely has no idea that major American companies are
 8   purposely refusing to tell her about the next job opportunity that may help her feed her family or
 9   make her next mortgage payment to stave off a devastating foreclosure.
10          9.      Due to this lawsuit, older workers may finally understand why their job searches—
11   that have migrated online in recent years—are more difficult than they ought to be. In fact, their
12   job searches are more difficult than our country’s anti-discrimination laws allow. If this lawsuit
13   succeeds, American workers’ job searches may be a lot easier in the future.
14          10.     Harm has already been done, and it continues, as Defendants have expressly and
15   blatantly excluded older workers from receiving job advertisements and recruitment via Facebook’s
16   paid ad platform. As a result, these companies have denied millions of workers the opportunity to
17   learn about and compete for employment opportunities.
18          11.     When selecting the population of Facebook users who will receive employment ads,
19   Defendants have routinely focused their ads on prospective applicants who are in age bands that
20   exclude many workers who are 40-years-old or greater, e.g., targeting workers who are “ages 18 to
21   38,” “ages 22 to 45,” or “ages 21 to 55,” thereby preventing older workers from receiving
22   advertising about and recruitment for open positions.
23          12.     This pattern or practice of discrimination denies job opportunities to individuals who
24   are searching for and interested in jobs, because it denies older individuals information on open
25   positions and deters them from applying for, competing for, and obtaining open positions. It has
26   reduced the number of older workers who apply for jobs with T-Mobile and Amazon and has
27   depressed the number of older workers hired by T-Mobile and Amazon, causing workers—
28                                                       4
                                                                              FIFTH AMENDED CLASS AND
                                                                          COLLECTIVE ACTION COMPLAINT
                                                                                 CASE NO. 17-CV-07232-BLF
              Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 5 of 73




 1   including Plaintiffs Bradley, Anscombe, Callahan, and Haynie—to lose out on wages, benefits, and
 2   the dignity that comes with a good job. In addition, these practices make older workers’ job
 3   searches take far longer than they should, causing economic harm and other forms of distress to
 4   them and their families. For the open positions advertised, these age-based restrictions in T-Mobile
 5   and Amazon’s employment ads on Facebook show that the selections for these positions are
 6   uniformly motivated by discriminatory animus against older workers.
 7          13.     This practice is not just harmful to older workers—it is unlawful. By actively
 8   excluding workers who are older than a certain age from receiving employment ads and by stating
 9   in the ads that the employers want to reach younger workers, Defendants clearly state a preference
10   for recruiting and hiring younger workers over older workers; they discriminate against older
11   workers in their advertising, recruitment, and hiring process; and they limit, segregate, and classify
12   job applicants based on their age, all in violation of federal, state, and local laws that prohibit age
13   discrimination in employment.
14          14.     While advocates for older workers and civil rights have long suspected that
15   employers screen out older workers from the employment pipeline, evidence from Facebook’s ad
16   platform confirms that, more than 50 years after the passage of the ADEA, age discrimination,
17   rather than equal opportunity, appears to be Defendants’ common practice in employment
18   advertising, recruiting and hiring, upon information and belief.
19          15.     Over the past decade, employment advertising, recruiting, and hiring has undergone
20   a seismic shift. Like so many other parts of our society, Facebook and other social media platforms
21   have become a dominant force in the national labor market. In fact, social media has become a
22   primary means for big and small employers to identify, recruit, and hire workers.
23          16.     Like many technologies in the modern economy, Facebook has an unfathomable
24   capacity to make workers aware of economic opportunities, such as jobs. Advertising on
25   Facebook’s paid ad platform could make it easy for workers to regularly receive employment
26   opportunities on an equal basis. For tens of millions of forgotten workers whose plants have
27   shuttered, hospitals have closed, and retail stores have been driven out of business by e-commerce,
28                                                       5
                                                                              FIFTH AMENDED CLASS AND
                                                                          COLLECTIVE ACTION COMPLAINT
                                                                                 CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 6 of 73




 1   receiving ads for job openings via Facebook could be a godsend—a ray of hope at the end of a long,
 2   dark tunnel in which American workers have been discarded by national companies that place profit
 3   over people.
 4          17.       Upon information and belief, Facebook’s powerful ad platform has been used as a
 5   mechanism for age discrimination, and Defendants have coordinated with Facebook to exclude an
 6   enormous portion of the American labor force from receiving job ads, recruitment, and hiring
 7   opportunities.
 8          18.       The basic practice at issue in this case is simple. When an employer or an
 9   employment agency creates, purchases, and sends a Facebook ad to make workers aware of job
10   opportunities and encourage them to apply for various jobs, Facebook requires the employers or
11   employment agencies to select the population of Facebook users who will be eligible to receive the
12   ad, including the age range of the users who will receive the ad. Following Facebook’s
13   encouragement to narrowly focus ad campaigns on the “right people,” including by targeting
14   younger people, upon information and belief, Defendants have routinely focused their Facebook
15   employment ads on users who are under 40-years-old (and sometimes on users who are under
16   higher age thresholds). This prevents workers who are above the selected age threshold from
17   receiving employment ads and hearing about open positions and applying for open positions for
18   which they are qualified.
19          19.       This case and the facts alleged should not come as a surprise. The public, Facebook,
20   and Defendants have known that Facebook’s ad platform enabled and encouraged employers and
21   employment agencies to exclude older workers from receiving job ads. In November 2016,
22   ProPublica revealed that Facebook’s platform made it possible for African Americans, Latinos, and
23   Asian Americans to be excluded from receiving ads for various economic opportunities, such as
24   housing or employment ads. 1 At that time, it was widely known that other protected characteristics,
25

26   1
      Julia Angwin & Terry Parris Jr., Facebook Lets Advertisers Exclude Users by Race, ProPublica
     (Oct. 28, 2016, 1:00 PM), https://www.propublica.org/article/facebook-lets-advertisers-exclude-
27   users-by-race.
28                                                   6
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
              Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 7 of 73




 1   such as age, could be used to exclude Facebook users from receiving employment ads.
 2          20.     In addition, in the wake of federal court litigation that was filed in 2016 over
 3   Facebook’s ad platform being used to exclude people of color from receiving job advertisements
 4   due to their race or national origin, Defendants in this case knew and/or should have known that it
 5   was or could be unlawful to exclude older workers from receiving their job advertisements via
 6   Facebook. Nevertheless, upon information and belief, Defendants continued to exclude older
 7   workers from receiving their job advertisements via Facebook and making statements on Facebook
 8   that they wanted to reach workers within younger age bands. And upon information and belief,
 9   Defendants did not attempt to offset the harm of targeting of younger workers with job
10   advertisements via Facebook by similarly targeting older workers with job advertisements via
11   Facebook.
12                                      JURISDICTION AND VENUE
13          21.     The Court has subject matter jurisdiction over the claims in this action pursuant to 28
14   U.S.C. § 1332(d)(2), as the matter in controversy exceeds the sum or value of $5 million, exclusive
15   of interest and costs, and it is a class action in which members of the proposed Plaintiff Class are
16   citizens of different states than at least one defendant. Plaintiffs Bradley and Callahan are citizens
17   of Ohio, Plaintiff Anscombe is a citizen of Maryland, Plaintiff Haynie is a citizen of California, and
18   Defendant T-Mobile US, Inc. is a citizen of Delaware and Washington.
19          22.     The Court has subject matter jurisdiction over Plaintiffs’ and the collective
20   members’ ADEA claims pursuant to 29 U.S.C. § 1331. The court also has subject matter
21   jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367, as the state law claims
22   are so related to the federal law claims that they form part of the same case or controversy under
23   Article III of the U.S. Constitution.
24          23.     This Court has specific personal jurisdiction over T-Mobile and Amazon because
25   upon information and belief, T-Mobile and Amazon conduct substantial business throughout this
26   District; employ thousands of workers in this District and California; intentionally created and
27   purchased discriminatory job ads in this District and/or outside this District via Facebook’s ad
28                                                      7
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
              Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 8 of 73




 1   platform that is located in this District; and intentionally sent such discriminatory, age-restricted job
 2   ad campaigns from this District and/or outside this District to Facebook users who are exclusively
 3   located in this District or in some cases to Facebook users who are exclusively located in other parts
 4   of California, and those job ads intentionally recruited and solicited workers to apply for positions
 5   throughout the State of California, including in this District, as well as other states. In some cases,
 6   Defendants also intentionally created, purchased, and sent via Facebook’s ad platform age-restricted
 7   employment advertisements to people throughout the entire United States.
 8          24.     Throughout 2017, Defendants routinely, intentionally, expressly, and specifically
 9   aimed and targeted discriminatory age-restricted employment ad campaigns at residents of this
10   District and/or in California. Upon information and belief, each such ad campaign consisted of a
11   certain number of impressions or clicks that T-Mobile or Amazon purchased from Facebook, which
12   could range from thousands to even millions of impressions or clicks per ad campaign.
13          25.     Throughout 2017, Amazon published dozens of discrete discriminatory, age-
14   restricted employment ad campaigns that were specifically aimed and targeted at residents of this
15   District and/or in California, by targeting the ad campaigns to Facebook users in specific cities in
16   California or cities in California plus a certain mile radius around the cities, or by targeting specific
17   zip codes in California. Upon information and belief, these dozens of discrete discriminatory, age-
18   restricted employment ad campaigns reached tens of thousands to hundreds of thousands of
19   Facebook users in this District.
20          26.     Throughout 2017, T-Mobile published hundreds of discrete discriminatory, age-
21   restricted employment ad campaigns that were specifically aimed and targeted at residents of this
22   District and/or in California, by targeting the ad campaigns to Facebook users in specific cities in
23   California or cities in California plus a certain mile radius around the cities, or by targeting specific
24   zip codes in California. Upon information and belief, these hundreds of discrete discriminatory,
25   age-restricted employment ad campaigns reached tens of thousands to hundreds of thousands of
26   Facebook users in this District.
27

28                                                       8
                                                                             FIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
              Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 9 of 73




 1           27.     Defendants aimed and targeted these discriminatory age-restricted employment ad
 2   campaigns at residents of this District and/or California, because Defendants wanted the District-
 3   and California-based recipients of the advertisements to click on the advertisements and, in turn,
 4   view Defendants’ job- or career-related websites and apply for open positions for which the
 5   recipients were interested and qualified, especially positions in this District and in California.
 6           28.     Defendants aimed and targeted their age-restricted employment advertisements at
 7   residents of this District and/or California, because many of these age-restricted advertisements
 8   highlighted open positions that were based in the District and/or in other parts of California and
 9   Defendants believed that aiming and targeting people in this District and/or California was an
10   effective way of getting the recipients of the ads to apply for open positions in this District and
11   California.
12           29.     From December 2016 to December 2017, T-Mobile and Amazon targeted a
13   substantial portion of their discriminatory age-restricted employment ad campaigns that reached
14   California residents specifically to Facebook users in this District or other places in California, by
15   targeting Facebook users in specific cities in California or cities in California plus a certain mile
16   radius around the cities, or by targeting specific zip codes in California, as opposed to ad campaigns
17   that were targeted to Facebook users in the entire United States.
18           30.     Nearly 70% of Amazon’s discriminatory age-restricted employment ad campaigns
19   from December 2016 to December 2017 that reached California residents specifically targeted
20   Facebook users in this District or other places in California—by targeting Facebook users in
21   specific cities in California or cities in California plus a certain mile radius around the cities, or by
22   targeting specific zip codes in California, as opposed to ad campaigns that were targeted to
23   Facebook users in the entire United States. 84% of such ad campaigns that were not targeted
24   nationally specifically targeted cities in California plus a certain number of miles (almost half of
25   these city-focused ad campaigns targeted cities in this District, where Haynie lives). 32% of such
26   ad campaigns that were not targeted nationally specifically targeted zip codes in California (with a
27   quarter of such ad campaigns targeting zip codes in this District, where Haynie lives).
28                                                       9
                                                                              FIFTH AMENDED CLASS AND
                                                                          COLLECTIVE ACTION COMPLAINT
                                                                                 CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 10 of 73




 1          31.       Over 50% of T-Mobile’s age-restricted employment ad campaigns from December
 2   2016 to December 2017 that reached California residents specifically targeted Facebook users in
 3   this District or other places in California—by targeting Facebook users in specific cities in
 4   California or cities in California plus a certain mile radius around the cities, or by targeting specific
 5   zip codes in California, as opposed to ad campaigns that were targeted to Facebook users in the
 6   entire United States. 85% of such ad campaigns that were not targeted nationally specifically
 7   targeted zip codes in this District (in fact, all such ad campaigns specifically targeted Haynie’s zip
 8   code) and other places in California. 15% of such ad campaigns that were not targeted nationally
 9   specifically targeted cities in California plus a certain number of miles (in fact, all such ad
10   campaigns were targeted to San Francisco plus a 50-mile radius, which includes the zip code where
11   Haynie lives).
12          32.       For example, in May and July 2017, Amazon sent the following age-restricted
13   employment ad campaigns only to people who were 18 to 54 years old and who were in or within a
14   25-mile radius of San Francisco, California, which is in this District. These advertisements
15   encouraged residents of this District to “Walk in, apply and walk away with a new job at Amazon
16   in South San Francisco” or a “new part-time or full-time job at Amazon in South San Francisco,”
17   and referenced “[o]n-the-spot job offers in South San Francisco.” These advertisements linked to
18   “Amazon Fulfillment Jobs,” an Amazon website that displayed jobs in this District, in California,
19   and in other places throughout the nation, listed hiring events, and served as a portal for people to
20   review, consider, and apply for all open positions at Amazon. Plaintiff Haynie was denied this
21   advertisement because of his age.
22

23

24

25

26

27

28                                                      10
                                                                             FIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 11 of 73




 1

 2

 3

 4

 5

 6

 7          33.     For example, in December 2016 and January 2017, Amazon sent the following age-
 8   restricted employment advertisements only to people who were 18 to 45 years old and who were in
 9   or within a 25-mile radius of Newark, California, which is in this District. These advertisements
10   encouraged residents of this District to “Walk in, apply and walk away with a new part-time job at
11   Amazon in Newark” and referenced “[o]n-the-spot job offers in Newark.” These advertisements
12   linked to “Amazon Fulfillment Jobs,” an Amazon website that displayed jobs in this District, in
13   California, and in other places throughout the nation, listed hiring events, and served as a portal for
14   people to review, consider, and apply for all open positions at Amazon. Plaintiff Haynie was denied
15   all of these advertisements because of his age.
16

17

18

19

20

21

22

23

24

25

26

27

28                                                     11
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 12 of 73




 1

 2

 3

 4

 5

 6

 7          34.     For example, in January 2017, Amazon sent the following age-restricted
 8   employment advertisement only to people who were 18 to 45 years old and who were in or within a
 9   25-mile radius of San Francisco, California, which is in this District. This advertisement
10   encouraged residents of this District to “Get a part-time job that really stacks up at Amazon” and
11   encouraged the recipients to “Search” for “Part-Time Jobs at Amazon in San Francisco.” This
12   advertisement linked to “Search.AmazonDelivers.Jobs” and “Amazon Fulfillment Jobs,” Amazon
13   websites that displayed jobs in this District, in California, and in other places throughout the nation,
14   listed hiring events, and served as portals for people to review, consider, and apply for all open
15   positions at Amazon. Plaintiff Haynie was denied this advertisement because of his age.
16

17

18

19

20

21

22

23          35.     For example, in January 2017, Amazon sent the following age-restricted
24   employment advertisement only to people who were 18 to 45 years old and who were in or within a
25   25-mile radius of San Jose, California, which is in this District. This advertisement encouraged
26   residents of this District to “Get a part-time job that really stacks up at Amazon” and encouraged
27   the recipients to “Search” for “Part-Time Jobs at Amazon in San Jose.” This advertisement linked
28                                                     12
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 13 of 73




 1   to “Search.AmazonDelivers.Jobs” and “Amazon Fulfillment Jobs,” Amazon websites that displayed
 2   jobs in this District, in California, and in other places throughout the nation, listed hiring events,
 3   and served as portals for people to review, consider, and apply for all open positions at Amazon.
 4

 5

 6

 7

 8

 9

10

11          36.     In some cases, Amazon targeted its age-restricted advertisements only to people in

12   specific zip codes, including in this District. For example, from May through July 2017, the

13   following Amazon age-restricted advertisement specifically targeted only people who were 18 to 54

14   years old and were in zip codes in Castro Valley, Hayward, Oakland, San Leandro, and San

15   Lorenzo, California, all of which are in this District.

16

17

18

19

20

21

22          37.       In contrast to age-restricted employment advertisements that Amazon targeted
23   specifically to people in this District and/or California, Amazon sent age-restricted employment
24   advertisements to people in the entire United States. For example, in September 2017, Amazon sent
25   the following age-restricted employment advertisement only to people who were 18 to 30 years old
26   in the entire United States. This advertisement encouraged people throughout the United States to
27   apply for jobs at Amazon and linked to the Amazon Jobs website that displayed jobs in this District,
28                                                  13
                                                                              FIFTH AMENDED CLASS AND
                                                                          COLLECTIVE ACTION COMPLAINT
                                                                                 CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 14 of 73




 1   in California, and in other places throughout the nation, listed hiring events, and served as a portal
 2   for people to review, consider, and apply for all open positions at Amazon. Bradley, Anscombe,
 3   Callahan, and Haynie were all denied this advertisement because of their age, as well as other
 4   nationwide advertisements that Amazon targeted to younger people who lived throughout the
 5   United States throughout 2017 (such as an ad that Amazon placed through the Muse that targeted
 6   only people 22 to 40 years old throughout the United States, see ECF No. 72-1 at 7).
 7

 8

 9

10

11

12

13

14          38.      For example, in October 2017, Amazon sent the following age-restricted

15   employment advertisement only to people who were 18 to 45 years old in the entire United States.

16   This advertisement encouraged people throughout the United States to “[b]rowse for open roles”

17   and apply for jobs at Amazon, and linked to the Amazon Jobs web site that displayed jobs in this

18   District, in California, and in other places throughout the nation, listed hiring events, and served as

19   a portal for people to review, consider, and apply for all open positions at Amazon. Plaintiffs

20   Anscombe, Callahan, and Haynie were all denied this advertisement because of their age, as well as

21   other nationwide advertisements that Amazon targeted to younger people who lived throughout the

22   United States throughout 2017.

23

24

25

26

27

28                                                      14
                                                                             FIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 15 of 73




 1

 2

 3

 4

 5

 6

 7

 8          39.     For example, in from January through June 2017, T-Mobile sent the following age-

 9   restricted employment advertisement only to people who were 22 to 50 years old and who were in

10   or within a 50-mile radius of San Francisco, California, which is in this District, or were in or

11   within a 25-mile radius of Los Angeles, California. These advertisements encouraged residents of

12   this District to “Launch your Retail career with T-Mobile and help us change wireless for good.

13   Apply today!” This advertisement linked to “T-Mobile Careers,” a T-Mobile web site that displayed

14   jobs in this District, in California, and in other places throughout the nation, listed hiring events,

15   and served as a portal for people to review, consider, and apply for all open positions at T-Mobile.

16   Plaintiff Haynie was denied this advertisement because of his age, as well as dozens of other age-

17   restricted employment ad campaigns that T-Mobile specifically targeted to younger people who

18   lived within 50 miles from San Francisco throughout 2017.

19

20

21

22

23

24

25

26

27

28                                                      15
                                                                              FIFTH AMENDED CLASS AND
                                                                          COLLECTIVE ACTION COMPLAINT
                                                                                 CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 16 of 73




 1          40.     For example, in September and October 2017, T-Mobile sent the following age-
 2   restricted employment advertisements only to people who were 22 to 50 years old and who were in
 3   or within a 50-mile radius of San Francisco, California, which is in this District, or were in or
 4   within a 25-mile radius of Los Angeles, California. These advertisements encouraged residents of
 5   this District to “Bring your technology career to the wireless frontier and let’s make history. Apply
 6   now!” and “Your next challenge: making history with our Retail team. Apply today!” These
 7   advertisements linked to “T-Mobile Careers,” a T-Mobile web site that displayed jobs in this
 8   District, in California, and in other places throughout the nation, listed hiring events, and served as
 9   a portal for people to review, consider, and apply for all open positions at T-Mobile. Plaintiff
10   Haynie was denied this advertisement because of his age, as well as dozens of other age-restricted
11   employment ad campaigns that T-Mobile specifically targeted to younger people who lived within
12   50 miles from San Francisco throughout 2017.
13

14

15

16

17

18

19

20          41.     For example, in October 2017, T-Mobile sent the following age-restricted
21   employment advertisement only to people who were 18 to 54 years old and who were in numerous
22   zip codes in this District, including zip codes in San Francisco and Oakland (such as the zip code
23   where Haynie lived in 2016 and 2017 in Oakland). Plaintiff Haynie was denied this advertisement
24   because of his age. This advertisement encouraged residents of this District to “Take the stage and
25   rock your career. Unlock your star potential at T-Mobile.” This advertisement linked to “T-Mobile
26   Careers,” a T-Mobile web site that displayed jobs in this District, in California, and in other places
27

28                                                      16
                                                                             FIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 17 of 73




 1   throughout the nation, listed hiring events, and served as a portal for people to review, consider, and
 2   apply for all open positions at T-Mobile. Plaintiff Haynie was denied this advertisement because of
 3   his age, as well as over 150 other age-restricted employment ad campaigns that T-Mobile
 4   specifically targeted to younger people who lived in the same zip code as Haynie throughout 2017.
 5

 6

 7

 8

 9

10

11          42.      In contrast to the age-restricted employment advertisements that T-Mobile targeted
12   specifically to people in this District and/or California, T-Mobile sent age-restricted employment
13   advertisements to people in the entire United States. For example, in February and March 2017, T-
14   Mobile sent the following employment ad only to people who were 18 to 24 years old in the entire
15   United States. This advertisement encouraged people throughout the United States to “Discover
16   your next bold challenge at T-Mobile. Apply today!” It linked to the T-Mobile Careers website that
17   displayed jobs in this District, in California, and in other places throughout the nation, listed hiring
18   events, and served as a portal for people to review, consider, and apply for all open positions at T-
19   Mobile. Bradley, Anscombe, Callahan, and Haynie were all denied this advertisement because of
20   their age, as well as at least dozens of other age-restricted employment ad campaigns that T-Mobile
21   specifically targeted to younger people who lived throughout the United States throughout 2017.
22

23

24

25

26

27

28                                                      17
                                                                             FIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 18 of 73




 1

 2

 3

 4

 5

 6

 7          43.     For example, in October and November 2017, T-Mobile sent the following age-
 8   restricted employment advertisement only to people who were 18 to 54 years old in the entire
 9   United States. This advertisement encouraged people throughout the United States to “Take the
10   stage and rock your career. Unlock your star potential and T-Mobile!” It linked to the T-Mobile
11   Careers website that displayed jobs in this District, in California, and in other places throughout the
12   nation, listed hiring events, and served as a portal for people to review, consider, and apply for all
13   open positions at T-Mobile. Plaintiffs Anscombe, Callahan, and Haynie were all denied this
14   advertisement because of their age.
15

16

17

18

19

20

21
            44.     In addition, in Exhibit A to this Complaint, Plaintiffs identify several T-Mobile age-
22
     restricted employment advertisements that were published in the months prior to the filing of the
23
     original complaint in 2017 and were only sent to people 18 to 38 years old. Bradley, Anscombe,
24
     Callahan, and Haynie were denied those advertisements because of their age.
25
            45.     The foregoing T-Mobile advertisements are examples of the hundreds of discrete
26
     age-restricted employment ad campaigns that T-Mobile specifically targeted to people in this
27

28                                                      18
                                                                             FIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 19 of 73




 1   District and California, or in some cases targeted more generally to people throughout the entire
 2   United States.
 3          46.       The foregoing Amazon advertisements are examples of the dozens of discrete age-
 4   restricted employment ad campaigns that Amazon specifically targeted to people in this District and
 5   California, or in some cases targeted more generally to people throughout the entire United States.
 6          47.       Upon information and belief, during the events that are challenged in this action,
 7   Amazon employed tens of thousands of employees in California and Amazon intentionally sent at
 8   least hundreds of age-restricted Facebook employment ad campaigns to recruit employees
 9   throughout the nation, including (1) dozens of age-restricted employment ad campaigns specifically
10   aimed at and targeting people in this District and other places in California; (2) age-restricted
11   employment ad campaigns specifically aimed at and targeting people in the District of Columbia
12   and Maryland; and (3) age-restricted employment ad campaigns targeted generally to all people in
13   the entire United States. These age-restricted employment ad campaigns advertised thousands to
14   tens of thousands of open positions that are located in California, including jobs that are located in
15   this District, and Amazon excluded older workers from receiving those ads. Upon information and
16   belief, during the events that are challenged in this action, including in 2017, Amazon operated 23
17   Fulfillment and Sortation Centers in California, 9 Prime Now Hubs in California, 2 Tech Hubs in
18   California, 8 Campus Pick-Up locations in California, and 4 Amazon Books stores in California.
19   Indeed, Amazon has stated that it has created more than 39,000 full-time jobs in California. 2
20          48.       From December 2016 to December 2017, when Amazon published dozens of age-
21   restricted employment ad campaigns that reached California residents (including some national and
22   some locally focused campaigns), Amazon hosted web sites such as Amazon Jobs and Amazon
23   Fulfillment Jobs. Those web sites identified thousands of different types of open positions at
24   Amazon, including positions for which each of the Plaintiffs in this case was qualified and
25   genuinely interested in applying for. Any person who clicked on one of Amazon’s age-restricted
26
     2
      Amazon’s Economic Impact Across the U.S., About Amazon,
27   https://www.aboutamazon.com/investing-in-the-u-s (last visited Aug. 20, 2018).
28                                                19
                                                                             FIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 20 of 73




 1   employment advertisements from December 2016 to December 2017 would have landed on
 2   Amazon’s job-related web sites and would have been encouraged by Amazon to review, consider,
 3   apply, and compete for all open positions at Amazon at that time.
 4           49.     Upon information and belief, during the events that are challenged in this action, T-
 5   Mobile employed thousands of employees in California and T-Mobile intentionally sent thousands
 6   of age-restricted Facebook employment ad campaigns to recruit employees throughout the nation,
 7   including (1) age-restricted employment ad campaigns specifically aimed at and targeting people in
 8   this District and other places in California; (2) age-restricted employment ad campaigns specifically
 9   aimed at and targeting people in the District of Columbia, Ohio, and Maryland; and (3) age-
10   restricted employment ad campaigns targeted generally to all people in the United States. These
11   age-restricted employment ad campaigns advertised thousands to tens of thousands of jobs that are
12   located in California, including jobs that are located in this District, and Amazon excluded older
13   workers from receiving those ads. Upon information and belief, during the events challenged in
14   this action, T-Mobile operated more than 700 locations in California.
15           50.     From December 2016 to December 2017, when T-Mobile published hundreds of
16   age-restricted employment ad campaigns that reached California residents (including some national
17   campaigns), T-Mobile hosted a web site called T-Mobile Careers. That web site identified
18   thousands of different types of open positions at T-Mobile, including positions for which each of
19   the Plaintiffs in this case was qualified and that they were genuinely interested in applying for. Any
20   person who clicked on one of T-Mobile’s age-restricted employment advertisements from
21   December 2016 to December 2017 would have landed on T-Mobile’s job-related web site and
22   would have been encouraged by T-Mobile to review, consider, apply, and compete for all open
23   positions at T-Mobile at that time.
24           51.     Upon information and belief, Amazon and T-Mobile each sent at least hundreds of
25   thousands of age-restricted ad campaigns to Facebook users throughout the United States, including
26   users in California and in this District, advertising positions in California (including in this District),
27   the District of Columbia, Ohio, and many other states. When Amazon and T-Mobile excluded
28                                                       20
                                                                              FIFTH AMENDED CLASS AND
                                                                          COLLECTIVE ACTION COMPLAINT
                                                                                 CASE NO. 17-CV-07232-BLF
               Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 21 of 73




 1   older workers from receiving job advertisements about positions in California and this District, they
 2   caused harm to older workers throughout the United States who were deterred from learning about,
 3   seeking, and competing for open positions in California, and Amazon and T-Mobile knew that older
 4   workers in and outside of California (including workers in this District) would be harmed by such
 5   discriminatory advertising.
 6            52.     Upon information and belief, Defendants used Facebook’s ad platform to create,
 7   develop, purchase, and send their job advertisements to Facebook users in order to solicit and
 8   recruit workers to apply for positions in and outside of California. Upon information and belief, in
 9   sending age-restricted job advertisements that excluded older workers from receiving such ads and
10   in stating in the advertisements that Defendants wanted to reach Facebook users between specific
11   ages, Defendants took such actions, published or made such advertisements, and/or caused
12   Facebook to publish or make such discriminatory advertisements.
13            53.     Upon information and belief, Defendants agreed to follow the same terms and
14   conditions of the same contract with Facebook by agreeing to Facebook’s Statement of Rights and
15   Responsibilities and/or Terms of Service (“Facebook contract”). 3 The Facebook contract requires
16   its users, including Defendants who have advertised jobs on Facebook and the members of the
17   Plaintiff Class who have used Facebook, to resolve any disputes related to their use of Facebook in
18   the U.S. District Court for the Northern District of California or a state court located in San Mateo
19   County, to “submit to the personal jurisdiction of such courts for the purpose of litigating all such
20   claims” related to their use of Facebook, and that any dispute over the use of Facebook will be
21   resolved under California law. In addition, the Facebook contract mandates that the advertisers not
22   engage in any conduct that is “discriminatory,” a requirement that all Defendants have violated by
23   virtue of the practices challenged in this action. By agreeing to the Facebook contract under which
24   Defendants agreed to submit to the personal jurisdiction of this Court and resolve all disputes in this
25   Court related to their use of Facebook, Defendants consented to personal jurisdiction and venue in
26

27   3
         Terms of Service, Facebook, https://www.facebook.com/terms.php (last visited Aug. 20, 2018).
28                                                    21
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 22 of 73




 1   this Court and have waived any argument that exercising personal jurisdiction over them with
 2   respect to their discriminatory advertising on Facebook is improper, unlawful, or unconstitutional.
 3          54.     By excluding older workers from receiving job advertisements via the same
 4   Facebook ad platform, Defendants collectively altered, distorted, manipulated, and harmed national,
 5   regional, and local labor markets and job opportunities for the Plaintiff Class Members, including
 6   the labor market for workers in this District and California, and accordingly Defendants lengthened
 7   the time for older workers to obtain employment, including employees inside and outside of
 8   California who have sought employment in California and this District.
 9          55.     Declaratory and injunctive relief are sought and authorized by 28 U.S.C. §§ 2201
10   and 2202.
11          56.     Venue is proper in this District under 28 U.S.C. § 1391(b)(1), as upon information
12   and belief, a substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred in
13   this District, where Defendants created and purchased discriminatory ads via Facebook’s ad
14   platform that is located in this District, and sent such discriminatory ads from this District to
15   Facebook users who are located in this District and throughout the United States, including for
16   positions within this District. Plaintiffs have exhausted their administrative remedies with respect
17   to their federal ADEA claims and their California Fair Employment and Housing Act (“FEHA”)
18   claims. On May 10, 2018, Plaintiffs Bradley, Anscombe, and Callahan received right to sue letters
19   from the Equal Employment Opportunity Commission (“EEOC”) regarding their ADEA charges
20   against Defendants, and on May 22, 2018, they received right to sue letters from the California
21   Department of Fair Employment and Housing (“DFEH”) regarding their FEHA charges against
22   Defendants. On May 7, 2019, Plaintiff Haynie received right to sue letters from the EEOC
23   regarding his ADEA charges against Defendants and from the DFEH regarding his FEHA charges
24   against Defendants.
25                                              THE PARTIES
26          57.     The Communications Workers of America is an international labor union
27   representing over 700,000 workers in a broad range of industries, including telecommunications,
28                                                      22
                                                                             FIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 23 of 73




 1   cable, information technology, airline, manufacturing, print and broadcast news media, education,
 2   public service, and healthcare, among others. CWA’s central purpose is protecting the rights of
 3   workers through collective bargaining and public advocacy. CWA’s headquarters are located in
 4   Washington, DC. CWA also has offices, local unions, and members in California, and is
 5   accordingly a citizen of California. Its members work, live, and seek employment throughout the
 6   United States. CWA members reflect an impressive diversity of skills, interests, work experience,
 7   and talent, making them a rich pool of potential candidates for job opportunities. As a union, CWA
 8   educates its members about the value of social media for networking and advocacy. As a result,
 9   CWA members, including the over 160,000 who are over age 40, include hundreds of thousands of
10   Facebook users. CWA has thousands of members who are members of the proposed national
11   Collective, including Plaintiffs Bradley, Callahan, and Anscombe. Numerous members of CWA
12   who are members of the proposed Class reside in this District and elsewhere in California, and they
13   have been denied advertisements about jobs at Amazon and T-Mobile within the State of California
14   concerning jobs in this District.
15          58.     Plaintiff Linda Bradley is a 47-year-old woman who lives in Franklin County, Ohio.
16   Prior to the filing of the Original Complaint, she was laid off from her longstanding job at a call
17   center in Franklin County, Ohio. Ms. Bradley is and has been a member of CWA during the period
18   in which she has been affected by the discrimination she challenges in this case. Throughout 2017,
19   Ms. Bradley was seeking to obtain employment in positions for which she was qualified and
20   genuinely interested. Throughout and since 2017, she has regularly used and continues to use
21   Facebook, including to seek employment opportunities. In fact, on the one occasion that Ms.
22   Bradley received an employment ad via Facebook on her Facebook News Feed, she contacted the
23   employer to inquire about an open position. Ms. Bradley has decades of customer service and sales
24   experience in the telecommunications industry and the healthcare industry, making her an attractive
25   and qualified candidate for numerous positions with Defendants during the relevant period. She has
26   skills in a range of areas, including interpersonal communication skills and leadership skills. Ms.
27   Bradley graduated from high school and has attended undergraduate courses. Upon information
28                                                     23
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 24 of 73




 1   and belief, due to her education, skills, experience, in 2017 Ms. Bradley was qualified for a range of
 2   open positions at T-Mobile, including but not limited to Account Care Expert, Associate Trainer,
 3   Care, and Customer Service Representative, and Ms. Bradley was qualified for a range of open
 4   positions at Amazon, including but not limited to Customer Care Representative, Customer Service
 5   Associate, Customer Service Team Leader, and Seller Support Associate. Upon information and
 6   belief, throughout 2017, T-Mobile and Amazon used age-restricted job advertisements published on
 7   Facebook’s ad platform to advertise, recruit, and hire for these open positions. Upon information
 8   and belief, Defendants’ employment advertisements on Facebook were intended to draw readers of
 9   the advertisements into their online career portals in which such open positions and thousands of
10   other open positions were advertised so that such readers would apply for the listed open positions.
11   Ms. Bradley is willing to work not just in Ohio but beyond her local geographic area.
12          59.     Ms. Bradley has routinely been denied employment advertisements and recruitment
13   that similarly situated workers have received in Ohio and throughout the nation, including
14   employment ads and recruitment from T-Mobile and Amazon. Throughout 2017, Ms. Bradley was
15   denied the age-restricted employment advertisements of T-Mobile and Amazon that are identified
16   and described in Paragraphs 3, 37, 42, 44 and Exhibit A, because of her age, as well as other similar
17   age-restricted employment advertisements of T-Mobile and Amazon that excluded people who were
18   45 or older in 2017. (She continues to be denied employment ads of both Defendants based on bias
19   in the ad delivery algorithm). If Ms. Bradley had received those employment ads from each
20   Defendant in 2017, she would have clicked on those employment ads in order to learn more about
21   those opportunities, she would have reviewed the thousands of open positions that were listed on
22   the web sites of Amazon and T-Mobile to which the ads linked, she would have determined which
23   open positions she was qualified for, and she would have applied for the open positions for which
24   she was qualified and genuinely interested.
25          60.     In 2017, Ms. Bradley was qualified for and genuinely interested in the positions of
26   Customer Service Associate and Customer Service Team Leader at Amazon and Customer Service
27   Representative at T-Mobile, based on her education, experience, skills, and ability to perform the
28                                                    24
                                                                           FIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 25 of 73




 1   work in the relevant location of each position, and she was genuinely interested in each of those
 2   positions. These positions were open throughout 2017 and were among the thousands of open
 3   positions for individuals with a wide range of skills, experience, and interests shown on the
 4   websites to which Defendants’ employment advertisements on Facebook linked. However, because
 5   Ms. Bradley did not receive such employment advertisements from Defendants throughout 2017,
 6   she did not learn about these specific open positions at Amazon and T-Mobile, and was thus
 7   deterred from learning about, applying for, competing for, and obtaining such open positions. Had
 8   Ms. Bradley received the employment advertisements that she was denied by both Defendants in
 9   2017, she would have clicked on those ads, reviewed the open positions, identified that she was
10   qualified for the Customer Service Associate and Customer Service Team Leader positions at
11   Amazon and the Customer Service Representative position at T-Mobile, and applied for those open
12   positions for which she was qualified. Upon information and belief, Ms. Bradley was denied the
13   opportunity to receive employment advertisements from Amazon and T-Mobile because of her age,
14   including the employment advertisements of Amazon and T-Mobile that advertised positions
15   nationally and locally in Ohio.
16          61.     Plaintiff Maurice Anscombe is a 59-year-old man who lives in Baltimore County,
17   Maryland. Mr. Anscombe is and has been a member of CWA during the period in which he has
18   been affected by the discrimination he challenges in this case. Throughout 2017, Mr. Anscombe
19   was seeking to obtain employment in positions for which he was qualified and genuinely interested.
20   Throughout and since 2017, he has regularly used and continues to use Facebook, including to seek
21   employment opportunities. He previously worked as a cable technician for almost two decades and,
22   before that, in law enforcement, making him an attractive and qualified candidate for numerous
23   positions with Defendants during the relevant period. Mr. Anscombe has skills in a range of areas,
24   including telecommunications networks, computers, law enforcement, and corporate security. He
25   has an associate degree in Applied Science from Bronx Community College. Upon information
26   and belief, due to his education, skills and experience, in 2017 Mr. Anscombe was qualified for a
27   range of open positions at T-Mobile, including but not limited to Field Technician and Switch
28                                                    25
                                                                           FIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 26 of 73




 1   Technician, and Mr. Anscombe was qualified for a range of open positions at Amazon, including
 2   but not limited to Cabling Infrastructure Technician, Decom Data Center Technician, Loss
 3   Prevention Specialist, and Physical Security Lead. Upon information and belief, throughout 2017,
 4   T-Mobile and Amazon used age-restricted job advertisements published on Facebook’s ad platform
 5   to advertise, recruit, solicit, and hire for these open positions, including for open positions in
 6   Maryland, the District of Columbia, and/or Virginia. Upon information and belief, Defendants’
 7   employment advertisements were intended to draw readers of the advertisements into their online
 8   career portals in which such open positions and thousands of other open positions were advertised
 9   so that such readers would apply for the listed open positions. In and since 2017, Mr. Anscombe
10   was willing to work not just in Maryland, but also beyond his local geographic area, including
11   throughout the D.C. Metropolitan Area, including in the District of Columbia and Virginia. For
12   example, in 2017 Mr. Anscombe searched for work in Maryland, the District of Columbia, and the
13   D.C. Metropolitan Area (including Virginia) when he was regularly using Facebook and was
14   interested in receiving and responding to job opportunities in these and other places.
15          62.     Mr. Anscombe has routinely been denied employment advertisements and
16   recruitment that similarly situated workers received in Maryland, the District of Columbia,
17   Virginia, and throughout the nation, including employment ads and recruitment from T-Mobile and
18   Amazon. Throughout 2017, Mr. Anscombe was denied the age-restricted employment
19   advertisements of T-Mobile and Amazon that are identified and described in Paragraphs 3, 37, 38,
20   42, 43, 44 and Exhibit A, because of his age, as well as other similar age-restricted employment
21   advertisements of T-Mobile and Amazon that excluded people who were 56 or older in 2017. (He
22   continues to be denied employment ads of both Defendants based on bias in the ad delivery
23   algorithm). If Mr. Anscombe had received those employment ads from each Defendant in 2017, he
24   would have clicked on those employment ads in order to learn more about those opportunities, he
25   would have reviewed the thousands of open positions that were listed on the web sites of Amazon
26   and T-Mobile to which the ads linked, he would have determined which positions he was qualified
27   for, and he would applied for positions for which he was qualified and genuinely interested.
28                                                      26
                                                                              FIFTH AMENDED CLASS AND
                                                                          COLLECTIVE ACTION COMPLAINT
                                                                                 CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 27 of 73




 1          63.     In 2017, Mr. Anscombe was qualified for the positions of Cable Infrastructure
 2   Technician, Decom Data Technician, Loss Prevention Specialist, and Physical Security Lead at
 3   Amazon and Field Technician and Switch Technician at T-Mobile, based on his education,
 4   experience, skills, and ability to perform the work in the relevant location of each position, and he
 5   was genuinely interested in each of those positions. These positions were open throughout 2017
 6   and were among the thousands of opportunities for open positions for individuals with a wide range
 7   of skills, experience, and interests shown on the websites to which Defendants’ employment
 8   advertisements linked. However, because Mr. Anscombe did not receive such employment
 9   advertisements from Defendants, he did not learn about these specific open positions at Amazon
10   and T-Mobile, and was thus deterred from learning about, applying for, competing for, and
11   obtaining such open positions. Had Mr. Anscombe received the employment advertisements that he
12   was denied by both Defendants in 2017, he would have clicked on those ads, reviewed the open
13   positions, identified that he was qualified for the Cable Infrastructure Technician, Decom Data
14   Technician, Loss Prevention Specialist, and Physical Security Lead positions at Amazon and the
15   Field Technician and Switch Technician positions at T-Mobile, and applied for those open positions
16   for which he was qualified. Upon information and belief, Mr. Anscombe was denied the
17   opportunity to receive job advertisements from Amazon and T-Mobile because of his age, including
18   the job advertisements of Amazon and T-Mobile that advertised positions nationally and locally in
19   Maryland and the District of Columbia.
20          64.     Plaintiff Lura Callahan is a 70-year-old woman who lives in Franklin County, Ohio.
21   Ms. Callahan is and has been a member of CWA during the period in which she has been affected
22   by the discrimination she challenges in this case. Throughout 2017, Ms. Callahan was seeking to
23   obtain employment in positions for which she was qualified and genuinely interested. Prior to the
24   filing of the Original Complaint, she was recently laid off from her longstanding job at a call center
25   in Franklin County, Ohio. Throughout and since 2017, she has regularly used and continues to use
26   Facebook, including to seek employment opportunities. Ms. Callahan has decades of customer
27   service and sales experience in the telecommunications industry and has retail sales experience,
28                                                     27
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 28 of 73




 1   making her an attractive and qualified candidate for numerous positions with Defendants during the
 2   relevant period. Ms. Callahan has skills in a range of areas, including interpersonal communication
 3   skills. Upon information and belief, due to her skills and experience, in 2017 Ms. Callahan was
 4   qualified for a range of open positions at T-Mobile, including but not limited to Account Care
 5   Expert, Customer Service Representative, and Retail Sales Associate, and Ms. Callahan was
 6   qualified for a range of open positions at Amazon, including but not limited to Customer Care
 7   Representative, Customer Service Associate, Customer Service Team Leader, and Seller Support
 8   Associate. Upon information and belief, in 2017 T-Mobile and Amazon used age-restricted job
 9   advertisements published on Facebook’s ad platform to advertise, recruit, solicit, and hire for these
10   open positions. Upon information and belief, throughout 2017 Defendants’ employment
11   advertisements were intended to draw readers of the advertisements into their online career portals
12   in which such open positions and thousands of other open positions were advertised so that such
13   readers would apply for the listed positions.
14          65.     Ms. Callahan has routinely been denied employment advertisements and recruitment
15   that similarly situated workers have received in Ohio and throughout the nation, including
16   employment ads and recruitment from T-Mobile and Amazon. Throughout 2017, Ms. Callahan was
17   denied the age-restricted employment advertisements of T-Mobile and Amazon that are identified
18   and described in Paragraphs 3, 38, 42, 43, 44, and Exhibit A, because of her age, as well as other
19   similar age-restricted employment advertisements of T-Mobile and Amazon that excluded people
20   who were 67 or older in 2017. (She continues to be denied employment ads of both Defendants
21   based on bias in the ad delivery algorithm). If Ms. Callahan had received those employment ads
22   from each Defendant in 2017, she would have clicked on those employment ads in order to learn
23   more about those opportunities, she would have reviewed the open positions that were listed on the
24   websites of Amazon and T-Mobile to which the ads linked, she would have determined which
25   positions she was qualified for, and she would have applied for positions for which she was
26   qualified and genuinely interested.
27          66.     In 2017, Ms. Callahan was qualified and genuinely interested in the positions of
28                                                    28
                                                                           FIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 29 of 73




 1   Customer Service Associate at Amazon and Retail Sales Associate at T-Mobile, based on her
 2   education, experience, skills, and ability to perform the work in the relevant location of each
 3   position, and she was genuinely interested in each of those positions. These positions were open
 4   throughout 2017 and were among the thousands of open positions for individuals with a wide range
 5   of skills, experience, and interests shown on the websites to which Defendants’ employment
 6   advertisements linked. However, because Ms. Callahan did not receive such employment ads from
 7   Defendants, she did not learn about these specific open positions at Amazon and T-Mobile, and was
 8   thus deterred from learning about, applying for, competing for, and obtaining such open positions.
 9   Had Ms. Callahan received the employment advertisements that she was denied by both Defendants
10   in 2017, she would have clicked on those ads, reviewed the open positions, identified that she was
11   qualified for the Customer Service Associate position at Amazon and the Retail Sales Associate
12   position at T-Mobile, and applied for those open positions for which she was qualified. Upon
13   information and belief, Ms. Callahan was denied the opportunity to receive job advertisements from
14   Amazon and T-Mobile because of her age, including the job advertisements of Amazon and T-
15   Mobile that advertised positions nationally and locally in Ohio.
16          67.     Plaintiff Richard Haynie is a 63-year-old man who lives in Oakland, California. Mr.
17   Haynie has had a long career in advertising, video, and sound production. He has been employed
18   since 2003 producing corporate content and previously performed freelance camera and audio
19   work, making him an attractive and qualified candidate for numerous positions with Defendants
20   during the relevant period. Mr. Haynie has a bachelor’s degree from Kutztown University of
21   Pennsylvania, with a major in television and film and a minor in art and business. Throughout 2017,
22   Mr. Haynie was seeking to obtain employment in positions for which he was qualified and
23   genuinely interested. He is skilled at video editing, sound editing, camera work, writing, and
24   directing. Throughout and since 2017, Mr. Haynie has regularly used and continues to use
25   Facebook, including to seek employment opportunities. Upon information and belief, due to his
26   education, skills and experience, in 2017, Mr. Haynie would be qualified for a range of open
27   positions at T-Mobile, including but not limited to Copywriter, Web and Mr. Haynie would be
28                                                     29
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 30 of 73




 1   qualified for a range of open positions at Amazon, including but not limited to Video Editor, Video
 2   Producer, and Videographer. Upon information and belief, throughout 2017 T-Mobile and Amazon
 3   used age-restricted job advertisements published on Facebook’s ad platform to advertise, recruit,
 4   solicit, and hire for these open positions. Upon information and belief, Defendants’ employment
 5   advertisements were intended to draw readers of the advertisements into their online career portals
 6   in which such open positions and thousands of other open positions were advertised so that such
 7   readers would apply for the listed open positions. In and since 2017, Mr. Haynie was willing to
 8   work not just in California, but also beyond his local geographic area, including in Washington
 9   State, Oregon, the Washington Metropolitan Area, New York, New Jersey, Connecticut, and
10   Pennsylvania.
11          68.      Mr. Haynie has routinely been denied employment advertisements and recruitment
12   that similarly situated workers received in California and throughout the nation, including
13   employment ads and recruitment from T-Mobile and Amazon. Throughout 2017, Mr. Haynie was
14   denied the age-restricted employment advertisements of T-Mobile and Amazon that are identified
15   and described in Paragraphs 3, 32, 33, 34, 37, 38, 39, 40, 41, 42, 43, 44, and Exhibit A, because of
16   his age, as well as other similar age-restricted employment advertisements of T-Mobile and
17   Amazon that excluded people who were 60 or older in 2017. (He continues to be denied
18   employment ads of both Defendants based on bias in the ad delivery algorithm). If Mr. Haynie had
19   received those employment ads from each Defendant in 2017, he would have clicked on those
20   employment ads in order to learn more about those opportunities, he would have reviewed the
21   thousands of open positions that were listed on the websites of Amazon and T-Mobile to which the
22   ads linked, he would have determined which positions he was qualified for, and applied for
23   positions for which he was qualified and genuinely interested.
24          69.      In 2017, Mr. Haynie was qualified for the positions of Video Editor, Video
25   Producer, and Videographer at Amazon and Copywriter, Web at T-Mobile, based on his education,
26   experience, skills, and ability to perform the work in the relevant location of each position, and he
27   was genuinely interested in each of those positions. These positions were open throughout 2017
28                                                     30
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 31 of 73




 1   and were among the thousands of opportunities for open positions for individuals with a wide range
 2   of skills, experience, and interests shown on websites to which Defendants’ employment
 3   advertisements linked. However, because Mr. Haynie did not receive such employment ads from
 4   Defendants, he did not learn about these specific open positions at Amazon and T-Mobile, and was
 5   thus deterred from learning about, applying for, competing for, and obtaining such open positions.
 6   Had Mr. Haynie received the employment advertisements that he was denied by both Defendants in
 7   2017, he would have clicked on those ads, reviewed the open positions, identified that he was
 8   qualified for the Video Editor, Video Producer, and Videographer positions at Amazon and the
 9   Copywriter, Web position at T-Mobile, and applied for those open positions for which he was
10   qualified. Upon information and belief, Mr. Haynie was denied the opportunity to receive job
11   advertisements from Amazon and T-Mobile because of his age, including the job advertisements of
12   Amazon and T-Mobile that advertised positions nationally and locally in this District and
13   California.
14          70.     T-Mobile US, Inc. is one of the largest wireless companies in the United States.
15   According to T-Mobile’s 2016 Annual 10-K report, “T-Mobile provides wireless communications
16   services, including voice, messaging and data, to more than 71 million customers in the postpaid,
17   prepaid and wholesale markets.” 4 In 2016, T-Mobile earned $37.2 billion in revenues, and
18   employed approximately 50,000 full-time and part-time employees as of December 16, 2016. Id.
19   The company calls itself the “Un-carrier” that is “Un-satisfied with the status quo” and “Un-afraid
20   to innovate.” Id. T-Mobile operates various brands of its wireless communications services,
21   including T-Mobile and MetroPCS, through its owned and operated stores, third party distributors,
22   and websites. Id. T-Mobile nationally advertises employment opportunities at its stores and other
23   operations that are located throughout the nation, both for the T-Mobile and MetroPCS brands. At
24   the time of the Original Complaint, T-Mobile advertised jobs in 42 states and the District of
25
     4
      T-Mobile US, Inc. Form 10-K for Calendar Year 2016, U.S. Sec. & Exchange Commission,
26   https://www.sec.gov/Archives/edgar/data/1283699/000128369917000010/tmus12312016form10-
     k.htm.
27

28                                                    31
                                                                           FIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 32 of 73




 1   Columbia. Upon information and belief, T-Mobile has regularly used Facebook’s ad platform to
 2   send employment advertisements to prospective applicants for a range of positions in its T-Mobile
 3   and MetroPCS divisions, including jobs in its retail stores and beyond; and in doing so, T-Mobile
 4   has restricted the age range of the population that T-Mobile intended to receive its employment ads
 5   to focus on younger workers and exclude older workers.
 6          71.    Amazon.com, Inc., one of the largest online retailers in the world, is a Delaware
 7   corporation with its headquarters in Seattle, Washington. Amazon sells hundreds of millions of
 8   products to American consumers and employed 341,400 full-time and part-time employees as of
 9   December 31, 2016. 5 In 2016, Amazon had $135.9 billion in revenues. Id. Amazon nationally
10   advertises employment opportunities at its locations throughout the United States. Upon
11   information and belief, Amazon has regularly used Facebook’s ad platform to send employment
12   advertisements to prospective applicants for a range of positions at Amazon throughout the United
13   States; and in doing so Amazon has restricted the age range of the population that Amazon intended
14   to receive its employment ads to focus on younger workers and exclude older workers.
15                                     FACTUAL ALLEGATIONS

16   A.     Facebook’s paid advertising platform has become a critical venue and mechanism
            for employers to recruit workers
17
            72.    Facebook is the most popular social media platform in the world. According to
18
     Facebook’s 2017 Annual Report, Facebook had 1.40 billion daily active users on average for
19
     December 2017, and 2.13 billion monthly active users as of December 31, 2017. 6
20
            73.    According to the same report, “Facebook enables people to connect, share, discover,
21
     and communicate with each other on mobile devices and personal computers. There are a number
22

23   5
      Amazon.com, Inc. Form 10-K for Calendar Year 2016, U.S. Sec. & Exchange Commission,
24   https://www.sec.gov/Archives/edgar/data/1018724/00010187241 7000011/amzn-
     20161231x10k.htm.
25

26   6
      Facebook Inc. Form 10K for Fiscal Year Ending December 31, 2017, U.S. Sec. & Exchange
     Commission, https://www.sec.gov/Archives/edgar/data/1326801/000132680118000009/fb-
27   12312017x10k.htm.
28                                                32
                                                                          FIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 33 of 73




 1   of different ways to engage with people on Facebook, the most important of which is News Feed
 2   which displays an algorithmically-ranked series of stories and advertisements individualized for
 3   each person.” Id.
 4          74.     The News Feed is the page on Facebook where users see their friends’ posts, as well
 5   as “Sponsored Ads” that advertisers pay Facebook to post on users’ News Feeds. Upon information
 6   and belief, about one out of every four or five posts that Facebook users see on their News Feeds
 7   are so-called “Sponsored Ads.” Facebook earns billions of dollars a year by placing “Sponsored
 8   Ads” on Facebook users’ News Feeds on behalf of advertisers, including employers and
 9   employment agencies. In fact, in 2017 Facebook earned approximately $40.6 billion and
10   “generate[d] substantially all of [its] revenue from selling advertising placements to marketers.” Id.
11          75.     From its inception, Facebook has been a powerful tool for advertisers because it
12   allows advertisers to target very specific populations with their ads. Recently, the power to “micro-
13   target” various populations has grown exponentially, as Facebook collects an unfathomable amount
14   of information about ordinary Americans who use Facebook by monitoring what people post, what
15   they read, how long they view posts, and who and what they interact with on their phones, tablets,
16   and computers. Facebook gives its advertisers the power to use that information to determine
17   which Facebook users will be included or excluded in the population that will receive their ads.
18          76.     In explaining how it earns nearly all of its revenues, Facebook states that its “ads let
19   marketers reach people based on a variety of factors including age, gender, location, interests, and
20   behaviors.” 7 For example, in the context of employment recruiting, Facebook identifies which
21   Facebook users are looking for a new job or are interested in employment, and advertisers can then
22   send ads to those individuals who are looking for work so that advertisers minimize the cost of
23   reaching people who are interested in new jobs and maximize the number of people who respond to
24   employment ads (i.e., the higher the percentage of users who click on the ad, the better for the
25
     7
      Facebook Inc. Form 10K for Fiscal Year Ending December 31, 2016, U.S. Sec. & Exchange
26   Commission, https://www.sec.gov/Archives/edgar/data/1326801/000132680117000007/fb-
     12312016x10k.htm.
27

28                                                     33
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 34 of 73




 1   advertiser and Facebook). In September 2017, Facebook’s Chief Operating Officer Sheryl
 2   Sandberg explained that “[t]argeted advertising is how Facebook has helped millions of businesses
 3   grow, find customers and hire people. Our systems match organizations with [Facebook users]
 4   who may be interested in their products or services.” 8
 5          77.        In recent years, Facebook has emerged as one of the largest venues for employers to
 6   seek applicants for employment and for workers to find job opportunities. A 2015 survey reported
 7   that 92 percent of employment recruiters used social media to recruit applicants for employment. 9
 8          78.        In addition, a 2016 study by the Society for Human Resource Management found
 9   that 66 percent of employers who recruit via social media employ Facebook to recruit applicants for
10   employment. 10 The ability to recruit passive job candidates is the top reason that employers use
11   social media to recruit applicants for employment. And some employers even use social media as
12   their primary source of recruiting. Id. at 7, 11. In other words, employers know that Facebook
13   users may not be specifically using Facebook to find a job, but that Facebook is a particularly good
14   venue for employers to target prospective employees with job advertisements when such
15   prospective employees are using Facebook—because prospective employees must look at the
16   employers’ advertisements in order to scroll through their Facebook News Feeds and see their
17   friends’ posts.
18          79.        Employers not only sponsor ads on Facebook users’ News Feeds to seek applicants
19   for specific employment opportunities, but they also use Facebook as a main source of showcasing
20

21   8
      Facebook COO Sheryl Sandberg, Facebook (Sept. 20, 2017),
22   https://www.facebook.com/sheryl/posts/10159255449515177 (emphasis added).

23   9
       Kimberlee Morrison, Survey: 92% of Recruiters Use Social Media to Find High-Quality
     Candidates, Adweek, (Sept. 22, 2015), http://www.adweek.com/socialtimes/survey-96-of-
24   recruiters-use-social-media-to-find-high-quality-candidates/627040.
25   10
       SHRM Survey Findings: Using Social Media for Talent Acquisition—Recruitment and
26   Screening 9, Soc’y Hum. Resource Mgmt. (Jan. 7, 2016), https://www.shrm.org/hr-today/trends-
     and-forecasting/research-and-surveys/Documents/SHRM-Social-Media-Recruiting-Screening-
27   2015.pdf.

28                                                      34
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 35 of 73




 1   their brands to potential applicants. Enhancing a company’s brand increases the likelihood that a
 2   person will apply for employment opportunities with that company in the future. The vast majority
 3   of large employers, including T-Mobile and Amazon, have “Careers” or “Jobs” pages on
 4   Facebook—such as “T-Mobile Careers,” “Amazon Jobs,” and “Amazon Fulfillment Jobs”—where
 5   they post information about a range of specific job opportunities at the company nationwide,
 6   including for job opportunities in California in the case of T-Mobile and Amazon, and highlight the
 7   positive qualities of the company’s career opportunities.
 8          80.     When employers, including T-Mobile and Amazon, send employment ads to
 9   Facebook users, they ordinarily link the ad to or direct the Facebook user to their “Careers” or
10   company Facebook pages, in addition to a page on the company’s website page that has information
11   about a range of job opportunities throughout the company. By doing so, the employer draws the
12   attention of the prospective applicant to all available positions for which she or he could apply and
13   encourages prospective employees to apply for such positions.
14          81.     Before the internet and social media, the same sort of advertising and recruitment
15   happened offline, when employers would send direct mail to prospective applicants, hand out
16   flyers, or place newspaper ads that directed prospective applicants to call a phone number to speak
17   with the company’s recruiters or attend a job fair. The only difference between the employment
18   advertising on Facebook and what employers and employment agencies did before the advent of the
19   internet is the medium—Facebook and online social media—but nothing in the law changes or
20   diminishes the obligations of employers or employment agencies to advertise to, recruit, and hire
21   workers in a non-discriminatory manner.
22   B.     Facebook has eliminated the middlemen in employment recruiting,
            collecting information on the age of its users and giving employers like the
23          Defendants the data and tools to exclude older workers
24          82.     Before the development of the modern internet, if an employer wanted to recruit

25   workers, it would likely hire an employment agency or marketing firm to analyze the relevant labor

26   market; determine the content of ads to send to prospective applicants; decide the audience to be

27   targeted by the ads; identify publications in which to place the ads; and contact and negotiate with

28                                                     35
                                                                           FIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 36 of 73




 1   newspapers, magazines, television stations, and radio stations to place and pay for the ads.
 2           83.    The employment agency or marketing firm would help the employer to determine
 3   how placing ads in different types of publications or media, or delivering mail or flyers to the
 4   homes of residents in certain areas, would allow the employer to reach a certain population of
 5   individuals who would respond to the ads by contacting the employer and applying for
 6   employment. In some cases, employment agencies or marketing firms would—in contravention of
 7   federal, state, and local civil rights laws—offer tools for employers to exclude members of various
 8   protected classes (including older workers) from receiving such employment advertising and
 9   recruiting, and the employment agency or marketing firm would execute such discriminatory
10   targeting strategies on behalf of those employers.
11           84.    Upon information and belief, currently when employers want to recruit applicants
12   for employment, Facebook performs nearly all of the necessary functions of an employment agency
13   and marketing firm: Facebook helps the employer to create the ad; collects, develops and provides
14   databases of information on Facebook users to employers so that such employers can know which
15   individuals are looking for employment, know various types of information about those applicants,
16   such as their age and gender, and exclude certain groups of people from their ad campaigns;
17   coordinates with the employer to develop the recruitment, marketing and/or advertising strategy to
18   determine which people will and will not receive the ads; delivers the ads to prospective applicants;
19   collects payments for these services from the employer; informs the employer of the performance of
20   the ad campaign with numerous data analytics; and retains copies of the ads and data related to
21   them.
22           85.    In addition, on Facebook’s ad platform, Facebook directs users who receive
23   employment ads directly to the employer or employment agency’s Careers or Jobs website or other
24   website that is embedded in Facebook’s system so that the user can learn more about the company’s
25   job opportunities and apply for available positions. This is no different than 20 years ago when an
26   employment agency or recruiter would send an ad to a worker (such as a flyer or a brochure) or
27   speak with a worker, and then assist the worker to contact the employer to apply for an open
28                                                     36
                                                                           FIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 37 of 73




 1   position. These acts involve procuring job opportunities for employees and procuring employees
 2   for employers or employment agencies.
 3          86.     Twenty years ago, employers like the Defendants that wanted to exclude older
 4   workers from receiving their job ads would have had to go to great lengths—at a great cost—to
 5   determine the age of all potential applicants so that the employer could exclude older workers from
 6   its advertising and recruitment. But today Facebook does exactly that before a single ad has been
 7   purchased or sent, upon information and belief. As described below, Facebook’s ad platform
 8   identifies the ages of Facebook users and, in turn, encourages and permits Defendants and other
 9   employers to exclude older workers from their employment advertising and recruitment campaigns
10   based on their age.
11          87.     In short, Facebook is an active player in the labor market in which employers and
12   employment agencies search for workers and advertise employment opportunities. Facebook’s
13   services, ad platform, and tools are a central feature of Defendants’ and other employers’ ability to
14   selectively market, recruit, advertise, and brand employment opportunities in a discriminatory
15   manner that excludes older workers.
16          88.     Though Facebook makes it possible to limit which Facebook users will see an ad
17   based on age of the user (including employment ads), federal, state, and local law prohibit age
18   discrimination in advertising and recruiting for job opportunities. Rather than promoting non-
19   discrimination in employment, Facebook’s services, ad platform, and tools, as used by Defendants
20   and other employers, have perpetuated and facilitated age discrimination in employment
21   nationwide, and have greatly diminished the employment opportunities of older Americans, upon
22   information and belief.
23   C.     Facebook tells employers which workers are looking for a job and requires
            employers to select the age of the people who will receive paid employment
24          ads and recruiting so that employers like the Defendants can exclude older workers
            from receiving their job advertisements
25

26          89.     Any employer, employment agency, corporation, or human being who has a

27   Facebook page can create and purchase a paid ad that will be sent to other Facebook users within

28                                                     37
                                                                           FIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 38 of 73




 1   minutes of Facebook receiving payment for the ad (in dollars or other currencies).
 2          90.     The simplest way to create a Facebook ad takes only a few minutes, and involves
 3   several basic steps:
 4                  (1) the advertiser selects the population of Facebook users who will receive the ad;
 5                  (2) the advertiser creates the image and text of the ad, and directs where the ad will
 6                  link to when it is clicked on by a Facebook user; and
 7                  (3) the advertiser purchases the ad, paying Facebook money to show a certain
 8                  number of impressions of the ad to Facebook users in the selected population. If the
 9                  selected population is greater than the number of impressions purchased by the
10                  advertiser, then only a portion of the selected population will see the ad, but every
11                  person who is not in the selected population will not receive the ad.
12          91.     The focus of this case is the first step of the process in which the advertiser selects
13   the population of Facebook users who will be eligible to receive the ad.
14          92.     Upon information and belief, for each ad that an advertiser purchases on Facebook
15   and that Facebook, in turn, sends to Facebook users, there are three mandatory filters that the
16   advertiser is required to select in setting the population who will be eligible to receive the ad: (1)
17   location; (2) age; and (3) gender. The advertiser must either keep the default setting (the entire
18   United States, 18 to 65+, and male and female), or narrow the scope of the population (for example,
19   male users who live in California and are ages 18 to 40).
20          93.     First, Facebook requires the advertiser to select the location of the Facebook users
21   who will receive the ad. The default setting is the entire United States, but upon information and
22   belief, Facebook strongly encourages advertisers to narrow the geographic scope of their ads to
23   make them more effective.
24          94.     Second, Facebook requires the advertiser to select the age of the Facebook users who
25   will receive the ad. Upon information and belief, Facebook knows the age of its users because
26   Facebook requires users to identify their birthdates in their individual Facebook profiles when they
27

28                                                      38
                                                                             FIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 39 of 73




 1   join Facebook. 11 The default age setting for ads is 18 to 65+, which means that anyone who is 18-
 2   years-old or older would receive the ad. But Facebook strongly encourages advertisers to narrow
 3   the age range of the individuals who will receive their ads to make them more effective, upon
 4   information and belief. Because the default age setting is 18 to 65+, any employer or employment
 5   agency that selects a narrower and younger age range (such as ages 18 to 40) is consciously and
 6   purposefully choosing to target younger prospective applicants and thereby excluding older
 7   applicants who will not receive the ad.
 8           95.    Upon information and belief, Facebook does not stop an employer or employment
 9   agency from selecting a younger age range (such as ages 18 to 40) that discriminates against older
10   workers in setting the population that will receive an employment ad via Facebook. And as
11   described below, upon information and belief, Defendants have used these age range filters to
12   exclude older workers from ever receiving their job ads.
13           96.    Finally, Facebook requires the advertiser to select the gender of the Facebook users
14   who will receive the ad. The default setting is both male and female, but advertisers, including
15   T-Mobile and Amazon, retain the ability to narrow the gender of the individuals who will receive
16   their ads.
17   D.      On Facebook, employers like Defendants can send ads solely to “Young and Hip”
             people and “Millennials”
18

19           97.    Facebook provides advertisers additional ways to target their employment ads to

20   younger workers, thus excluding older workers from receiving job ads and recruitment.

21           98.    In addition to the three mandatory categories that advertisers must select to create a

22   Facebook ad (location, age, and gender), Facebook’s Detailed Targeting feature allows advertisers

23   to search for and use thousands of additional categories into which Facebook places its users in

24   order to further limit the population of Facebook users who will receive ads.

25
     11
       About ad targeting, Facebook Business, https://www.facebook.com/business/help/
26   717368264947302?helpref=faq_content (last visited Dec. 20, 2017) (“Age” can be used to “Target
     ads to people within an age range” and “Facebook’s age data is from self-reported data meaning
27   that as people sign up to use our services they let us know how old they are.”).
28                                                      39
                                                                           FIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 40 of 73




 1          99.     Facebook divides these additional categories into what it calls Demographics,
 2   Interests, and Behaviors. For example, at the time the Original Complaint was filed, Facebook
 3   identified more than 16 million American Facebook users as having an “Interest” in “Job Hunting.”
 4   In addition, in the “Demographics” category, Facebook has sub-categories of “Work-Industries”
 5   that Facebook users fall into, such as “Sales,” “Education and Libraries,” “Health Care and Medical
 6   Services,” “Legal Services,” “Transportation and Moving,” “Food and Restaurants,” “Production,”
 7   and “Construction and Extraction.” Facebook identifies “Job Title” categories, such as Facebook
 8   users who list their job title as “Factory Worker,” “Maintenance Worker,” or “Warehouse Worker.”
 9   By putting tens of millions of American Facebook users into these categories, Facebook makes it
10   easier for employers and employment agencies to identify prospective applicants who might be
11   interested in the employment opportunities they are advertising on Facebook and looking to fill.
12          100.    Many of these additional categories are unrelated to employment or jobs. For
13   example, one can target an ad to innocuous subjects like the millions of American Facebook users
14   who are interested in the San Francisco Giants or golden retrievers, but one can also target ads to
15   darker subjects like the millions of American Facebook users who are interested in the Confederate
16   States of America. 12
17          101.    Facebook’s additional categories also include groups of Facebook users that are
18   directly related to or highly correlated with age. For example, Facebook has provided advertisers
19   the ability to send employment ads to individuals who fall into the following categories related to a
20   younger age group or categories that ordinarily would be a proxy for younger workers:
21                      •    Young & hip – a group of millions of people “whose activities strongly
22                           suggest they are young and hip” (according to Facebook), a category that was
23                           available at the time of the Complaint; and
24                      •    Millennials – a group of millions of people “who have expressed an interest
25                           in or like pages related to Millennials” (according to Facebook), a category
26   12
       Noam Scheiber, Facebook’s Ad-Targeting Problem, Captured in a Literal Shade of Gray, N.Y.
27   Times (Sept. 28, 2017), https://www.nytimes.com/2017/09/28/technology/facebook-ads.html.

28                                                     40
                                                                               FIFTH AMENDED CLASS AND
                                                                           COLLECTIVE ACTION COMPLAINT
                                                                                  CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 41 of 73




 1                          that was available at the time of the Complaint.
 2          102.    Upon information and belief, like the age range category that all advertisers must
 3   select to send an ad, at this time it is still possible for employers to target their employment ads and
 4   recruiting solely to Facebook users who fall into these “Additional Categories” that primarily
 5   include people under the age of 40 and primarily exclude people who are 40 and over.
 6          103.    In the context of employment advertising and recruiting, Facebook offers a feature
 7   that is legally indistinguishable from word-of-mouth hiring, which has long been considered a
 8   discriminatory and unlawful employment practice.
 9          104.    Through Facebook’s “Lookalike Audiences” feature, employers and employment
10   agencies provide a list of their existing workers to Facebook, and Facebook then creates a list of
11   Facebook users who are demographically similar to those existing workers. Then, the employer or
12   employment agency uses the new “Lookalike Audience” list created by Facebook as the population
13   to receive its employment ads. As Facebook explains, “[a] Lookalike Audience is a way to reach
14   new people who are likely to be interested in your business because they’re similar to your best
15   existing customers.” 13 Facebook uses “traits” such as “location, age, gender and interests” to
16   determine which Facebook users are similar to an advertiser’s existing customers or workers. 14
17   Facebook, not the advertiser, determines which prospective applicants are similar to the advertiser’s
18   existing customers or workers and will thus be targeted to receive an ad in a Lookalike Audience.
19   After the advertiser uploads its list of existing customers, Facebook will “hash [its] data, upload it
20   and create [the] audience” that will be used for the Lookalike Audience ad. 15
21          105.    Upon information and belief, using Facebook’s Lookalike Audience feature in the
22

23   13
       About Lookalike Audiences, Facebook Business, https://www.facebook.com/business/help
24   /164749007013531 (last visited Dec. 20, 2017).

25
     14
        Targeting tips to reach the right people, Facebook Business,
     https://www.facebook.com/business/a/facebook-ads-targeting-tips (last visited Dec. 20, 2017).
26
     15
        Create a Custom Audience from a customer file, Facebook Business,
27   https://www.facebook.com/business/help/170456843145568 (last visited Dec. 20, 2017).
28                                                  41
                                                                             FIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 42 of 73




 1   context of employment advertising involves disparate treatment, because it determines which
 2   workers receive job advertising, recruitment, and hiring based in part on their age, thereby
 3   excluding them from the population that will receive the employment advertisement because of
 4   their age.
 5   E.      Facebook encourages advertisers, including Defendants, to use age to narrow the
             target audience of their advertisements
 6

 7           106.   Facebook is clear about how its ad platform is supposed to work for companies that

 8   use it to advertise. Facebook directs and encourages its advertisers (including employers and

 9   employment agencies) to use Facebook’s ad platform to target their ads (including employment

10   ads) to a narrow audience, including targeting audiences based on age.

11           107.   On the main Facebook Business page in which Facebook instructs advertisers on

12   how to “[c]hoose your audience,” Facebook emphasizes how its services can be used to identify or

13   target people who fall into various demographics groups. 16 The page states that “[w]ith our

14   powerful audience selection tools, you can target people who are right for your business. Using

15   what you know about your customers—like demographics, interests and behaviors—you can

16   connect with people similar to them.” Id. Facebook describes how “[t]here are three options for

17   choosing your audience on Facebook.” Id. The first is the “Core Audiences” option described

18   above, where the advertiser can “[s]elect your audience manually based on characteristics, like age

19   and location.” Id. (emphasis added). Another option is “Lookalike Audiences” that “[u]se your

20   customer information to find people similar to them on Facebook” (including age, as noted above).

21   Id.

22           108.   Facebook’s main page on ad targeting goes on to describe how its “Core Audiences

23   targeting options . . . allow you to reach people based on their demographics, location, interests and

24   behaviors.” Id. Immediately below, Facebook describes the “Demographics” category in which

25

26   16
        Choose your audience, Facebook Business, https://www.facebook.com/business/products/ads/ad-
     targeting (last visited Dec. 20, 2017).
27

28                                                     42
                                                                           FIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 43 of 73




 1   advertisers “[c]hoose people based on traits like age, gender, relationship status, education,
 2   workplace, job titles and more.” Id. (emphasis added). In other words, age is the first category that
 3   Facebook says should be used to target “the people you want to reach” in an ad campaign.
 4          109.    In a tutorial on how to target Facebook ads to “[c]hoose the right audience,”
 5   Facebook encourages advertisers to “refine your ad’s target audience based on content people have
 6   shared about themselves in their Facebook profiles, such as age, gender, relationship status,
 7   education and type of work they do.” 17 In the screenshot next to this text, a box shows an ad
 8   targeting selection to send the ad to people who are between ages 18 to 34. Id. At the bottom of the
 9   page, Facebook describes how a “narrow” reach of an ad campaign “could help you hone in on
10   specific customers who matter most to your business,” and again shows an ad targeting selection
11   that will send the ad to people who are between ages 18 to 34. Id.
12          110.    While Facebook has a FAQ page about why advertisers “can’t target certain age
13   groups with ads,” that FAQ answer describes how advertisers should limit their age range if they
14   are “promoting products with age restrictions in different locations,” but fails to warn advertisers
15   that they should not narrow the age range when sending employment-related ads because it would
16   violate federal, state, and local civil rights laws. 18 To the contrary, Facebook’s Help Desk has
17   advised users that “[u]sing this age targeting will prevent your ads from being delivered to people
18   outside of your age range.” 19
19          111.    Furthermore, to encourage its advertisers, including employers and employment
20   agencies, to exclude Facebook users from receiving advertisements, Facebook provides detailed
21   analytical ad performance data to advertisers on how their ad campaigns are performing, including
22   17
       Choose the Right Audience, Facebook Business, https://www.facebook.com/business/a/targeting-
23   audiences-advanced (last visited Dec. 20, 2017).

24   18
       I can’t target certain age groups with ads, Facebook Business, https://www.facebook.com/
     business/help/103928676365132 (last visited Dec. 20, 2017).
25

26
     19
       I want to impose age restrictions on my ads on instagram, Facebook Business, https://www.
     facebook.com/business/help/community/question/?id=10154466593016819 (last visited Dec. 20,
27   2017).

28                                                     43
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 44 of 73




 1   on how the ad is performing among Facebook users within certain age ranges. By providing this
 2   data on an ongoing basis, Facebook encourages advertisers to limit the age range of their
 3   advertisements so that their advertisements will focus on the highest performing age ranges, even if
 4   that means completely excluding users who are outside the highest performing age ranges from
 5   receiving the ads.
 6          112.    Since 2016, Facebook’s advertising platform has come under public and legal
 7   scrutiny for discriminating in employment advertising, including a class action lawsuit that
 8   challenged Facebook’s practice of tagging each Facebook user with a racial identity or perceived
 9   racial identity (determined by Facebook, not by its users) and allowing employers to exclude people
10   of color from receiving employment ads. See First Amended Complaint, ECF No. 28, Onuoha v.
11   Facebook, Inc., No. 16-cv-06440-EJD (N.D. Cal.).
12          113.    Upon information and belief, in addition to encouraging and allowing employers and
13   employment agencies to restrict which Facebook users will receive job ads based on their age,
14   Facebook determines within a population selected by an employer or employment agency to receive
15   a job advertisement which Facebook users will actually receive the advertisement, and in making
16   this decision about which users will receive the job ads Facebook considers the age of its users; and
17   often, this means that a disproportionate number of job ads are sent to younger workers instead of
18   older workers. Upon information and belief, when advertisers like Defendants rely upon
19   Facebook’s algorithm that disproportionately directs ads to younger workers at the exclusion of
20   older workers because of the age of the older workers, to send their job advertisements and recruit
21   employees, they are engaging in disparate treatment and intentional discrimination. This
22   phenomenon compounds and exacerbates the age discrimination that employers like Defendants
23   engage in when they manually select a younger population to send their job ads via Facebook’s ad
24   platform. When Defendants have selected a ceiling on the age of people who will receive their job
25   advertisements, older workers have been automatically excluded from receiving the advertisement,
26   they had no chance of receiving such ads, and the sole reason why older workers—including
27   Plaintiffs Bradley, Anscombe, Callahan, and Haynie—have been completely excluded from
28                                                    44
                                                                           FIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 45 of 73




 1   receiving the job advertisements at issue is Defendants’ intentional decisions to prevent older
 2   workers from receiving their job advertisements. Even older workers who have not been
 3   automatically excluded from seeing the advertisements because their age does not exceed the
 4   ceiling selected by the employer or employment agency will be less likely to receive the
 5   advertisements due to Facebook’s algorithm employed by Defendants.
 6          114.    Upon information and belief, when advertisers like Defendants rely on Facebook’s
 7   ad delivery algorithm to determine which users will actually receive job advertisements via its ad
 8   platform, the advertisers like Defendants know or should know that the ad delivery algorithm on
 9   which they are relying will use the age of workers to exclude them from receiving their job ads
10   (they surely were aware of this problem after Plaintiffs made this very allegation in the First
11   Amended Complaint in this case). 20 Thus, advertisers like Defendants are fully responsible for
12   intentionally using a discriminatory recruitment tool that excludes older workers. By relying on the
13   ad delivery algorithm to determine which prospective workers will receive their ads, as well as by
14   engaging in the other acts alleged in this Complaint, Defendants are not using Facebook as an agent
15   or acting as the principal of Facebook.
16   F.     In job advertisements, employers like Defendants state that they want to reach
            workers within younger age ranges, communicating that the advertiser has a
17          preference to target, receive applications from, interview, and hire younger workers
            over older workers
18

19          115.    When Facebook places an ad on a person’s Facebook page on behalf of an employer,

20   Facebook and the employer who purchased the ad give the Facebook user an opportunity to see

21   why he or she has been selected to see that particular ad and they inform the user why the employer

22   or employment agency selected that user and other users to receive the advertisement.

23

24
     20
       Indeed, in Facebook’s Help Center that educates advertisers and consumers about advertising on
     Facebook, Facebook answered the question “How does Facebook decide which ads to show me?”
25   by stating that “We want the ads you see on Facebook to be as interesting and useful to you as
     possible. These are examples of things we use to decide which ads to show you: . . . information
26   about you from your Facebook account (example: for age, your gender, your location, the devices
     you use to access Facebook).” How does Facebook decide which ads to show me?, Facebook Help
27   Center, https://www.facebook.com/help/562973647153813 (last visited May 8, 2019).
28                                                   45
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 46 of 73




 1          116.    Under the so-called “Why am I seeing this” function, Facebook and the advertiser
 2   tell the users, for example, that they are seeing the ad because “T-Mobile wants to reach people
 3   ages 18 to 38 who live or were recently in the United States.” Supra ¶ 2 (emphasis in original).
 4          117.    In the T-Mobile example, the ad is communicating that T-Mobile is interested in
 5   recruiting and hiring workers who are ages 18 to 38 throughout the United States, and thus T-
 6   Mobile is less interested in or not interested in recruiting or hiring workers who are older than 38-
 7   years-old. The ad also informs the public that the employer sending the ad has a preference for
 8   younger workers over older workers or does not want to recruit or hire people older than the
 9   relevant age ceiling. These ads are calculated and intended to encourage younger workers to apply
10   for the relevant employment opportunities. These ads are calculated and intended to discourage
11   older workers from applying for the relevant employment opportunities. In fact, research shows
12   that people who click on the “Why am I seeing this” portion of paid advertisements are more likely
13   to engage with an advertisement when they are told that they are seeing the ad because of
14   information that they have provided to Facebook, such as a person’s age. Moreover, these ads have
15   the same effect of encouraging younger workers and discouraging older workers from pursuing
16   these employment opportunities. Furthermore, any and all selections for the positions advertised
17   are tainted by discriminatory age animus.
18   G.     Defendants have excluded millions of older workers from receiving job ads when
            sending employment ads on Facebook
19
            118.    Upon information and belief, Defendants have routinely used Facebook’s ad
20
     platform to exclude older workers from receiving employment ads, primarily by selecting an age
21
     range for the ad population that excludes older workers.
22
            119.    Upon information and belief, by using Facebook’s ad platform to exclude older
23
     workers, employers like the Defendants work hand-in-hand with Facebook to exclude a large
24
     portion of the labor force from hearing about employment opportunities that are routinely
25
     advertised to younger workers.
26

27

28                                                     46
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 47 of 73




 1          120.    Defendants’ pattern or practice of age discrimination in employment advertising,
 2   recruiting, and hiring—excluding older workers from receiving employment ads on Facebook and
 3   other comparable venues and/or relying on Facebook’s age-biased ad delivery algorithm
 4   (hereinafter “pattern or practice of age discrimination”)—has occurred and/or is occurring
 5   throughout the United States.
 6          121.    Defendants have purchased and sent employment advertisements via Facebook that
 7   exclude older workers from receiving those advertisements. In these employment ads:
 8              •   Amazon.com, Inc., an e-commerce giant, restricted employment ads to people “ages
 9                  18-54,” “ages 18 to 50,” “ages 18 to 45,” “ages 28 to 55,” and “ages 22 to 40.”
10              •   T-Mobile, one of the largest wireless companies in the nation, restricted
11                  employment ads to people “ages 18 to 24,” “ages 18 to 38,” “ages 20 to 50,” “ages
12                  25 to 50,” and “ages 18 to 54.”
13          122.    Exemplars of the age-restricted employment advertisements that Defendants
14   purchased in 2017 and sent to Facebook users are set forth in Exhibit A to this Fifth Amended
15   Complaint and in paragraphs 3, 32, 33, 34, 35, 36, 38, 38, 39, 40, 41, 42, and 43.
16          123.    The following is an exemplar of an Amazon age-restricted employment
17   advertisement/notice:
18

19

20

21

22

23

24

25

26

27          124.    The exemplars in Exhibit A and paragraphs 3, 32, 33, 34, 35, 36, 38, 38, 39, 40, 41,
28                                                  47
                                                                           FIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 48 of 73




 1   42, and 43 are merely a small number of the numerous age-restricted job advertisements that
 2   Defendants each sent in the past years throughout the nation, including to Facebook users in this
 3   District and elsewhere in California.
 4          125.    Upon information and belief, prior to 2018, the job advertising campaigns that T-
 5   Mobile and Amazon were running and sending via Facebook were mostly age-restricted and set an
 6   upper age limit on which Facebook users would receive the job advertisements that excluded older
 7   workers.
 8          126.    Upon information and belief, T-Mobile and Amazon each sent age-restricted job
 9   advertisements and notices to Facebook users who resided, were located, and/or were searching for
10   employment throughout the United States, including in this District and elsewhere in California, the
11   District of Columbia, Ohio, and Maryland.
12          127.    Upon information and belief, Defendants each used Facebook’s ad platform to
13   exclude persons above certain ages from receiving their job advertisements or notices that were sent
14   throughout the United States regarding employment throughout the United States, including
15   advertisements specifically targeted to people in this District and elsewhere in California, and knew
16   and/or should have known that by selecting such age ranges in their advertisements that Facebook
17   would include as a portion of the job advertisements or notices a statement that the employer
18   “wants to reach people” between certain “ages.” As a result, Defendants’ job advertisements on
19   Facebook excluded older workers from receiving the job advertisements or notices and stated in the
20   content of the advertisements that these employers “want[] to reach people” between certain “ages.”
21          128.    Upon information and belief, the age-restricted advertisements that T-Mobile and
22   Amazon purchased, directed, approved of, authorized, and sent advertised jobs and provided
23   information to Facebook users who received the ads about jobs that were located throughout the
24   states where these employers employ workers, including jobs in this District and elsewhere in
25   California, the District of Columbia, Maryland, and Ohio. Accordingly, upon information and
26   belief, all of the job advertisements that Defendants sent to Facebook users directed the Facebook
27   users to information about their jobs in this District and elsewhere in California and all of the other
28                                                     48
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 49 of 73




 1   states in which these employers employ employees.
 2          129.    T-Mobile and Amazon purchased, developed, created, and sent their age-restricted
 3   job advertisements in and from Facebook’s ad platform and business that is located in California.
 4          130.    Upon information and belief, at least prior to the filing of this Complaint, T-Mobile
 5   and Amazon expressly sent job advertisements via Facebook that excluded older workers from
 6   receiving the ads, and thus in this critical medium of Facebook job advertising and recruiting
 7   Defendants only targeted younger workers without similarly targeting older workers to receive their
 8   job advertisements. Nor did they use other forms of social media to disproportionately target older
 9   workers with job advertisements to offset the harm of excluding older workers from receiving their
10   job advertisements via Facebook.
11          131.    Defendants’ pattern or practice challenged in this case has harmed older workers
12   who have been systematically excluded from hearing about job opportunities throughout the United
13   States, upon information and belief, and CWA’s members have been harmed by these practices.
14          132.    In addition, since the filing of the original Complaint and on an ongoing basis,
15   Defendants have continued and are continuing to rely upon Facebook’s age-biased delivery
16   algorithm to deliver their job ads on Facebook, thereby excluding Plaintiffs, other workers, and
17   other CWA members from receiving their job ads, upon information and belief.
18          133.    The pattern or practice challenged in this case has caused massive amounts of harm
19   to older workers who have been systematically excluded from hearing about job opportunities
20   throughout the United States, upon information and belief. Like the worker Plaintiffs in this case,
21   millions of Americans who are unemployed or looking for a new job with better wages and benefits
22   routinely receive information about employment opportunities via employment ads on Facebook
23   and other forms of social media. Whereas 20 or 30 year ago workers may have received
24   information about job opportunities in local or regional newspapers or through direct mail, today
25   the internet (and especially social media) is the primary way in which workers search for and obtain
26   information about employment opportunities.
27          134.    Defendants routinely send paid Facebook ads to encourage prospective applicants to
28                                                    49
                                                                           FIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 50 of 73




 1   apply for open positions and/or to explore their “Careers” or “Jobs” pages on Facebook to learn
 2   about a range of job opportunities that are available. Often, the positions that are being advertised
 3   and recruited for are temporary, seasonal, or other types of positions that will be filled immediately,
 4   which means that receiving and responding to the specific advertisement on Facebook is critical to
 5   learning about, pursuing, competing for, and obtaining the position of employment and not
 6   receiving the specific advertisement will mean that a person will not hear about, pursue, compete
 7   for, or obtain the position of employment.
 8          135.    Defendants send these ads and conduct this recruitment via Facebook because they
 9   know that a significant portion of prospective applicants will only learn about the relevant job
10   opportunities – and will only apply and compete for open positions – if they receive a paid ad that is
11   directed to their Facebook News Feed.
12          136.    In fact, upon information and belief, Defendants collect information about how
13   individuals come to apply for jobs and thus can readily identify how many and what portion of
14   applicants apply for positions of employment due to seeing a Facebook ad. In many cases, the
15   number and portion of applicants who apply for positions solely or primarily due to seeing a
16   Facebook ad is significant, such that excluding older workers from receiving job ads may result in
17   thousands of fewer applications at a single company in a year and/or result in hundreds to thousands
18   of fewer older workers hired in a single year.
19          137.    Excluding older workers such as the Plaintiffs from receiving employment ads
20   makes it far less likely that older prospective applicants will hear about employment opportunities
21   and, in turn, apply for, compete for, or secure jobs that are open. When older workers such as the
22   Plaintiffs do not receive an ad, they will not likely know about the specific employment
23   opportunities being offered. Or, if there is a deadline to apply for a position, they will be less likely
24   to meet that deadline than younger workers.
25          138.    Due to this pattern or practice of age discrimination in advertising and recruiting,
26   upon information and belief, the number and proportion of older workers in Defendants’ applicant
27   pools is artificially depressed. In turn, Defendants are less likely to hire older workers than they
28                                                      50
                                                                             FIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 51 of 73




 1   would have otherwise been if they had advertised to and recruited prospective applicants without
 2   regard to age—even if they process workers’ applications on an equal basis.
 3          139.    Upon information and belief, Plaintiffs Bradley, Anscombe, Callahan, and Haynie,
 4   and members of the proposed Plaintiff Class have all personally suffered these harms by regularly
 5   being denied employment ads and recruiting by Defendants for positions for which they are
 6   qualified and interested in applying, including stigmatic harm from being denied equal treatment
 7   and subjected to illicit stereotypes, the denial of information that they have a right to receive on an
 8   equal basis as younger people, the denial of the opportunity to learn about, apply for, and compete
 9   for open positions, and the lost wages and benefits due to the loss of employment they would have
10   obtained had they received Defendants’ employment ads. In addition, Plaintiffs suffered stigmatic
11   harm by virtue of Defendants’ statements—in the “Why am I seeing this ad” portion of Defendants’
12   age-restricted ads—that they are interested in reaching younger prospective applicants.
13          140.    As noted above, upon information and belief, all of the named Plaintiffs have
14   regularly used Facebook to seek employment opportunities, have skills in a range of areas that
15   would qualify them for a range of positions at T-Mobile and Amazon; have routinely been denied
16   Defendants’ employment advertisements and recruitment that similarly situated workers have
17   received throughout the nation; and if they had received such ads from each Defendant, they would
18   have clicked on those employment ads in order to learn more about those opportunities, they would
19   have reviewed the open positions to determine which open positions they were qualified for, they
20   would applied for and competed for the open positions for which they were genuinely interested
21   and qualified, and they would have obtained them. Because these named Plaintiffs did not receive
22   such ads from Defendants, they did not learn about specific open positions at those employers and
23   were thus deterred from learning about, applying for, competing for such open positions and being
24   hired for these positions. As described above, the named Plaintiffs were genuinely interested in and
25   qualified to perform one or more job at each Defendant that was open and advertised by each
26   Defendant during the time period at issue in this case (including but not limited to January through
27   December 2017).
28                                                      51
                                                                             FIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 52 of 73




 1          141.    The magnitude of the harm of this pattern or practice of discrimination on the
 2   proposed Plaintiff Class Members is great, because older workers are a large and growing portion
 3   of the American labor force. It is long past the time when workers retired at age 50 or 55 and left
 4   the labor force. Today, older workers are a substantial portion of the national labor force in the
 5   United States. And the labor force participation of older workers has grown much faster in recent
 6   years than the labor force participation of younger workers.
 7          142.    According to the Bureau of Labor Statistics (“BLS”), in 2016 there were 86.1
 8   million full time workers between the ages of 25 and 54, and 26.9 million full-time workers who
 9   were at least 55 years old. 21 For part-time workers, older workers make up an even greater share of
10   the employed labor force: in 2016, there were 11.8 million part-time workers between the ages of
11   25 and 54, and 7.5 million part-time workers who were at least 55 years old. Id.
12          143.    In addition, the share of older workers in the American labor force is increasing
13   every year. As BLS recently reported in May of 2017, “about 40 percent of people ages 55 and
14   older were working or actively looking for work in 2014. That number, known as a labor force
15   participation rate, is expected to increase fastest for the oldest segments of the population—most
16   notably, people ages 65 to 74 and 75 and older—through 2024. In contrast, participation rates for
17   most other age groups in the labor force aren’t projected to change much over the 2014–24
18   decade.” 22 In addition, “[b]etween 1977 and 2007, employment of workers 65 and over increased
19   101 percent, compared to a much smaller increase of 59 percent for total employment (16 and
20   over). The number of employed men 65 and over rose 75 percent, but employment of women 65
21   and older increased by nearly twice as much, climbing 147 percent.” 23
22   21
        Labor Force Statistics from the Current Population Survey: Employed and unemployed full- and
23   part-time workers by age, sex, race, and Hispanic or Latino ethnicity, Bureau of Lab. Stat.,
     https://www.bls.gov/cps/cpsaat08.htm.
24
     22
       Mitra Toossi & Elka Torpey, Older workers: Labor force trends and career options, Bureau of
25   Lab. Stat., https://www.bls.gov/careeroutlook/2017/article/older-workers.htm.
26   23
        Older workers: Are there more older people in the workplace?, Bureau of Lab. Stat. (July 2008),
27   https://www.bls.gov/spotlight/2008/older_workers/.

28                                                     52
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 53 of 73




 1          144.    CWA challenges this pattern or practice of age discrimination on behalf of its own
 2   160,000-plus members who are 40 years old or greater.
 3          145.    As noted above, CWA is an international labor union representing over 700,000
 4   workers in the telecommunications, cable, information technology, airline, manufacturing, print and
 5   broadcast news media, education, public service, healthcare, and other industries. CWA’s central
 6   purpose is protecting the rights of workers through collective bargaining and public advocacy. An
 7   important part of protecting the rights of workers and CWA’s members is ensuring that all workers
 8   are treated fairly and equally in the workplace, regardless of their age, race or color, gender,
 9   national origin, disability, sexual orientation, military status or service, and other protected
10   categories recognized by federal, state, and local law. CWA and its national, regional, and local
11   leaders strive to ensure that the civil rights of workers are respected in the workplaces where they
12   represent workers.
13          146.    CWA’s 700,000-plus members live and work throughout the United States, and
14   search for job opportunities throughout the United States. In California alone, CWA has
15   approximately 51,500 members. Over 160,000 of CWA’s members are over age 40 and are
16   protected by federal, state, and local laws that prohibit age discrimination in employment, including
17   in advertising, recruiting, and hiring. CWA’s membership is one of the most diverse in the labor
18   movement, particularly with respect to the variety of industries and positions in which its members
19   work and the industries and positions in which their members seek employment on a regular basis.
20   CWA’s members who are 40-years-old or greater and have used Facebook to seek employment
21   opportunities have been subjected to and harmed by the unlawful discriminatory practices described
22   in this Complaint, and upon information and belief these CWA members are located throughout the
23   United States, including in California. CWA seeks relief in this action on behalf of all of these
24   CWA members who have been impacted nationwide. CWA and its members have long advocated
25   for civil rights and equality in the workplace. CWA and its members all have an interest in seeing
26   that employers do not discriminate based on age, gender, race, and other protected statuses,
27   regardless of the specific age, gender, race, or other characteristics of the specific members. CWA’s
28                                                      53
                                                                             FIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 54 of 73




 1   members all have an interest in seeing greater diversity in their workplaces, as discrimination and
 2   the denial of equal opportunity deprives them of an integrated working environment and makes
 3   employers less efficient.
 4          147.    CWA has associational standing to bring this suit on behalf of its members because
 5   it is a membership organization; many of its members would have standing to sue T-Mobile and
 6   Amazon under the age discrimination laws under which Plaintiffs assert claims in this action; the
 7   interests CWA seeks to protect are germane to its purpose; and neither the claims asserted nor the
 8   relief requested by CWA requires the participation of any individual member of CWA. Hunt v.
 9   Wash. Apple Advert. Comm’n, 432 U.S. 333 (1977).
10          148.    Upon information and belief, thousands of older CWA members have been harmed
11   by being excluded from advertising and recruiting by the Defendants in this action, including
12   Plaintiffs Bradley, Anscombe, and Callahan. CWA members, who are geographically located in
13   this District and elsewhere in California, Ohio, the District of Columbia, and throughout the nation,
14   would have received far more job advertisements from Defendants had Defendants not excluded
15   these CWA members from receiving their job advertisements and recruiting. The exclusion of
16   older workers from new job opportunities makes it harder for them to find jobs when they are
17   unemployed or to find better jobs when they are employed. As a result, older workers experience
18   longer periods of unemployment and receive lower wages and benefits. CWA Members Bradley,
19   Anscombe, and Callahan have all experienced longer periods of employment because they have not
20   received job advertisements from Defendants because of their respective ages, depriving them of
21   the ability to learn about open positions, apply and compete for them, and obtain them. In this
22   action, CWA seeks an injunction to stop Defendants from engaging in age-restricted advertising
23   and recruiting on Facebook and any other digital platform in order to ensure that CWA’s members
24   can receive equal opportunity in searching for and applying for jobs and that they will benefit from
25   working in more diverse workplaces when they obtain employment. CWA does not seek damages
26   or any form of monetary relief in this action.
27          149.    The practice of excluding older workers from receiving job advertisements via
28                                                    54
                                                                           FIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 55 of 73




 1   Facebook and stating discriminatory preferences in employment ads involves and causes the harm
 2   of segregating and classifying applicants and employees based on their age; discriminating against
 3   and stigmatizing persons because of their age and age-based stereotypes and denying them equal
 4   treatment, including the stereotype that older workers are less desirable, productive, efficient, or
 5   employable; steering away older applicants from applying for positions for which they are qualified
 6   and genuinely interested; making it harder for and/or deterring older workers to learn about,
 7   compete for, apply for, and obtain open positions; denying information to older workers who are
 8   entitled to receive information about job opportunities in a non-discriminatory manner; and denying
 9   wages and benefits to workers who are deterred from competing for and obtaining open positions.
10   All of the Plaintiff Collective and Class Members, including Plaintiffs Bradley, Anscombe,
11   Callahan, Haynie, have been harmed in all of these ways by Defendants.
12          150.    Defendants’ continued reliance on the age-biased ad delivery algorithm, is a
13   continuing violation, and Facebook continues to offer Defendants and all employers tools to
14   exclude older workers from receiving their job advertisements.
15                                   CLASS ACTION ALLEGATIONS
16          151.    Plaintiff Haynie seeks to certify a Plaintiff Class of older workers who reside in
17   California and were excluded from receiving employment ads by T-Mobile and Amazon. Plaintiff
18   will seek to certify the Plaintiff Class pursuant to Rules 23(a) and (b)(3) of the Federal Rules of
19   Civil Procedure for both the purposes of injunctive and monetary relief. In the alternative, Plaintiff
20   will seek to certify the Plaintiff Class pursuant to Rules 23(a), (b)(2), and (c)(4), or merely under
21   Rules 23(a) and (b)(2).
22   Rule 23(a)
23          152.    Plaintiff Class Definition. Plaintiff Haynie brings each claim set forth herein
24   pursuant to Rules 23(a), (b)(2), (b)(3), and/or (c)(4) of the Federal Rules of Civil Procedure on
25   behalf of the following persons:
26          All persons who from the earliest date actionable under the limitations applicable to
            the given claim until the date of judgment in this action (1) were 40 years old or
27          older (2) used Facebook during a time in which they were searching for employment
28                                                   55
                                                                             FIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 56 of 73




            and resided in California, and (3) were excluded from being eligible to receive an
 1
            employment-related advertisement or notice because one or more Defendants placed
 2          an upper age limit on the population of Facebook users that was eligible to receive
            an advertisement or notice.
 3
     The limitations period for each claim is the full statute of limitations period for each such claim
 4
     under California law.
 5
            153.    Not included in the Class are the following individuals and/or entities: Facebook’s
 6
     officers and directors and all judges assigned to hear any aspect of this litigation, as well as their
 7
     staffs and immediate family members.
 8
            154.    Plaintiff will only seek to certify a Plaintiff Class for the purpose of asserting
 9
     California state law claims against Defendants.
10
            155.    Plaintiff may seek to modify the proposed Plaintiff Class as the case proceeds,
11
     including to add subclasses based on the industries or interests of the employees and/or add
12
     additional Class Representatives who would represent such subclasses.
13
            156.    Numerosity. The Plaintiff Class is so numerous that joinder of all members is
14
     impracticable. The exact size of the class is not known. Upon information and belief, the class
15
     consists of hundreds of thousands to millions of Facebook users who are at least 40 years old, and
16
     those users are geographically dispersed throughout California. However, the number of
17
     individuals who may seek individual monetary or equitable relief may be far smaller, such as
18
     thousands of individuals.
19
            157.    Commonality. There are numerous questions of law or fact that are common to the
20
     Class Members. Upon information and belief, the proposed Plaintiff Class Members were
21
     subjected to and injured by the same uniform practice in California in which Defendants used
22
     Facebook’s uniform ad platform to exclude older workers from receiving employment
23
     advertisements and recruiting; and each Defendant engaged in the same practice that Plaintiffs and
24
     the Plaintiff Class challenge, which caused Plaintiffs and Plaintiff Class Members to experience the
25
     same type of harm, because they were excluded from the population of Facebook users who were
26
     eligible to receive employment-related Facebook ads and thus were deprived important information
27

28                                                      56
                                                                              FIFTH AMENDED CLASS AND
                                                                          COLLECTIVE ACTION COMPLAINT
                                                                                 CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 57 of 73




 1   about job opportunities, including job opportunities that were advertised for positions in this
 2   District and elsewhere in California. Each Defendant used Facebook’s ad platform to place an age
 3   ceiling on which Facebook users would see their job advertisements and requested that Facebook
 4   not send the advertisement to anyone above the relevant age ceiling. Each Defendant consequently
 5   excluded older workers from receiving their job advertisements. And each Defendant made the
 6   same exact statement in its job advertisements on Facebook that it wanted to reach people between
 7   a certain age range, communicating the same message regarding its preference, discrimination, or
 8   limitation based on age. And each Defendant has relied upon Facebook’s age-biased ad delivery
 9   algorithm to publish or cause to publish their advertisements on Facebook.
10          158.    The questions of law or fact that are common to the class members include:
11          (a)     Did Defendants’ rely upon an ad platform in which they can limit which Facebook
12                  users will receive employment-related advertisements based on their age?
13          (b)     Did Defendants purchase and send job ads via Facebook’s uniform ad platform that
14                  excluded older workers, including members of the Plaintiff Class, from receiving
15                  employment-related ads on Facebook?
16          (c)     Were members of the Plaintiff Class denied the opportunity to receive employment-
17                  related advertisements that were purchased and sent by Defendants because the
18                  Defendants placed an upper limit on the age of the Facebook users who were eligible
19                  to receive the advertisements?
20          (d)     Did Defendants, in excluding older workers from receiving employment-related
21                  advertisements, violate California state law that prohibits age discrimination in
22                  employment advertising, recruiting, and hiring, including because (1) the ads
23                  challenged in this action indicate a preference or discrimination based on age, and
24                  (2) the challenged practice constitutes intentional discrimination in advertising,
25                  recruiting, and hiring?
26          (e)     Whether the pattern or practice challenged in this action is a continuing violation.
27          (f)     Whether and what types of injunctive and/or declaratory relief should be ordered
28                                                     57
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 58 of 73




 1                   with respect to the past and ongoing pattern or practice of Defendants, including
 2                   whether the Court should prohibit Defendants from engaging in age-based
 3                   exclusionary advertising on all digital platforms on which Defendants advertise?
 4           (g)     Whether and what types and amounts of damages should be awarded to Plaintiffs
 5                   Bradley, Anscombe, Callahan, and Haynie, and the members of the proposed
 6                   Plaintiff Class.
 7           159.    Typicality. The claims of the Named Plaintiff are typical of the claims of the
 8   Plaintiff Class he seeks to represent. The claims of the Named Plaintiff arise from the same pattern
 9   or practice and rely upon the same legal theories and factual allegations that the challenged pattern
10   or practice violates a variety of state civil rights statutes.
11           160.    Adequacy. The Named Plaintiff will adequately represent the members of the
12   Class, does not have any conflicts with the other Class Members, and is represented by experienced
13   counsel who have substantial experience in employment discrimination and class action litigation,
14   and who will vigorously prosecute the action on behalf of the Class.
15   Rule 23(b)(3)
16           161.    This action is also properly maintainable as a class action under Rule 23(b)(3) of the
17   Federal Rules of Civil Procedure.
18           162.    The questions of law and fact common to the members of the Plaintiff Class
19   predominate over questions affecting individual class members, and a class action is superior to
20   other available methods for the fair and efficient resolution of this controversy.
21           163.    By resolving the common issues described above in a single class proceeding, each
22   member of the proposed Plaintiff Class will receive a determination of whether Defendants violated
23   California age discrimination laws by excluding the Plaintiff Class Members from employment ads
24   in the same uniform manner.
25           164.    Members of the Class do not have a significant interest in individually controlling
26   the prosecution of separate actions. Although the relative damages that the Plaintiff Class Members
27   have suffered are not de minimis, their damages are modest compared to the expense and burden of
28                                                        58
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 59 of 73




 1   individual prosecution of this litigation. In fact, because T-Mobile and Amazon do not disclose to
 2   individuals which employment ads they have been excluded from receiving, many Plaintiff Class
 3   Members will have no reasonable likelihood of obtaining such information and asserting their
 4   claims unless this action proceeds as a class action.
 5          165.     Other than this action and a charge against Facebook that some of the Plaintiffs in
 6   this litigation have filed and settled in March 2019, no pending lawsuits concerning age
 7   discrimination in advertising and employment recruiting via Facebook ads has been commenced by
 8   any member of the Plaintiff Class.
 9          166.     This is not only an appropriate forum for these claims because jurisdiction and venue
10   are proper, but it is the most appropriate forum because all of the purchasing, creating, and sending
11   of the unlawful employment advertisements took place in this District via Facebook’s operations
12   and ad platform, because Defendants published age-restricted jobs ads to persons in this District
13   and elsewhere in California, and because those age-restricted job ads are located in this District in
14   the case of T-Mobile and Amazon. Facebook has its headquarters and a substantial portion of its
15   operations in this District. Moreover, prosecuting this case as a single class action against
16   Defendants, who are properly joined in this action, will ensure that there are not inconsistent
17   judgments and that a single injunction and rule will apply to two large publicly-traded companies,
18   T-Mobile and Amazon, that engaged in the challenged practice and continue to advertise jobs on
19   Facebook and other digital platforms..
20          167.     Concentration of the litigation in this forum is desirable, as this action challenges
21   company-wide practices, and it will benefit the Plaintiff Class Members and Defendants to have the
22   Class Members’ claims and defenses adjudicated in a single proceeding.
23   Rule 23(b)(2)
24          168.     This action is also properly maintainable as a class action under Rule 23(b)(2) of the
25   Federal Rules of Civil Procedure. Upon information and belief, T-Mobile and Amazon have
26   violated age discrimination laws in the same manner as to all members of the Plaintiff Class, and
27   have acted and/or refused to act on grounds generally applicable to the Class, making appropriate
28                                                      59
                                                                             FIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 60 of 73




 1   declaratory and injunctive relief with respect to Plaintiff Haynie and the Proposed Class he seeks to
 2   represent.
 3          169.     Upon information and belief, T-Mobile and Amazon expressly excluded older
 4   workers from receiving employment advertisements sent via Facebook, and continue to use
 5   Facebook’s ad platform in a manner that excludes older workers from receiving their job ads on an
 6   equal basis as younger workers. Plaintiffs CWA, Haynie, and the Plaintiff Class seek a declaration
 7   that the age discrimination challenged in this action is unlawful and an injunction preventing
 8   Defendants from sending such discriminatory ads in the future on Facebook and all other digital
 9   platforms that Defendants use to advertise, recruit, and hire employees.
10   Rule 23(c)(4)
11          170.     Pursuant to Rule 23(c)(4) of the Federal Rules of Civil Procedure, Plaintiff brings
12   this action to adjudicate particular issues that are appropriate to adjudicate with respect to T-Mobile
13   and Amazon, including but not limited to whether the pattern or practice that they have all, upon
14   information and belief, engaged in—excluding older workers from receiving employment
15   advertisements and recruiting via Facebook’s ad platform, and relying on an age-biased ad delivery
16   algorithm—violates various civil rights laws that prohibit discrimination in employment
17   advertising, recruiting, and hiring, and whether such unlawful practices should be enjoined to
18   prevent continuing and additional harm to older workers impacted by this practice.
19                               COLLECTIVE ACTION ALLEGATIONS
20          171.     Plaintiffs Bradley, Anscombe, Callahan, and Haynie bring this collective action
21   pursuant to the ADEA, 29 U.S.C. § 216(b), 626(b), seeking liability-phase injunctive and
22   declaratory relief, monetary relief, and other make-whole relief on behalf of a collective of all
23   members of the proposed Plaintiff Class (“Plaintiff Collective”):
24          All persons in in the United States who from the earliest date actionable under the
            limitations applicable to the given claim until the date of judgment in this action (1)
25          were 40 years old or older (2) used Facebook during a time in which they were
            searching for employment, and (3) were excluded from being eligible to receive an
26
            employment-related advertisement or notice because one or more of the Defendants
27

28                                                     60
                                                                             FIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 61 of 73




            placed an upper age limit on the population of Facebook users that was eligible to
 1
            receive an advertisement or notice.
 2          172.    Plaintiffs and other potential members of the collective are similarly situated in that
 3   they were all subjected to the same discriminatory publishing, advertising, recruiting, and hiring
 4   practices by Defendants that had the purpose and effect of denying them equal opportunity in job
 5   advertising, recruitment, and hiring because of their age.
 6          173.    There are many similarly situated collective members who would benefit from the
 7   issuance of a court-supervised notice of the present lawsuit and the opportunity to join the present
 8   lawsuit. Notice should be sent to the collective pursuant to 29 U.S.C. §§ 216(b), 626(b).
 9          174.    As part of their regular business practices, Defendants have intentionally, willfully,
10   and repeatedly engaged in a pattern, practice, and/or policy of violating the ADEA with respect to
11   Plaintiffs and the collective. The pattern, practice, and/or policy includes, but is not limited to:
12          (a)     Publishing or causing to be published employment advertisements or notices that
13                  indicate a limitation, preference, or discrimination based on age; and
14          (b)     Willfully utilizing a system for advertising, recruiting, and hiring employees that
15                  classifies and segregates applicants based on age, that excludes applicants ages 40
16                  and over from receiving advertising, recruiting, and hiring opportunities, and that
17                  discriminates based on age.
18   Defendants maintained and implemented these policies or practices with the purpose and effect of
19   denying advertising, recruiting, and hiring opportunities to Plaintiffs and members of the collective
20   because of their age, and discouraging and deterring members of the collective from seeking job
21   opportunities at the Defendants. These policies or practices cannot be justified on the basis of
22   reasonable factors other than age.
23          175.    Defendants are aware or should have been aware that federal law requires them to
24   conduct advertising, recruitment, and hiring without regard to the applicant’s age.
25

26

27

28                                                      61
                                                                             FIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 62 of 73




 1                                                  COUNTS
 2                                             FIRST COUNT
                         Discriminatory Publication or Advertising by an Employer
 3
               Federal Age Discrimination in Employment Act of 1967, 29 U.S.C. § 623(e)
 4            By the Plaintiffs and Plaintiff Collective Members Against T-Mobile and Amazon
            176.    Plaintiffs incorporate all foregoing paragraphs into this Count.
 5
            177.    The federal Age Discrimination in Employment Act (“ADEA”) makes it unlawful
 6
     for an employer to print or publish or cause to be printed or published notices or advertisements that
 7
     relate to employment or referral for employment by an employer or employment agency that
 8
     indicate any preference, limitation, specification, or distinction based on age. 29 U.S.C. § 623(e)
 9
     (“It shall be unlawful for an employer . . . to print or publish, or cause to be printed or published,
10
     any notice or advertisement relating to employment by such an employer or membership in or any
11
     classification or referral for employment by such a labor organization, or relating to any
12
     classification or referral for employment by such an employment agency, indicating any preference,
13
     limitation, specification, or discrimination, based on age.”).
14
            178.    Defendants are employers within the meaning of the ADEA, as they each employ 20
15
     or more employees in the current calendar year and/or “regularly undertak[e] with or without
16
     compensation to procure employees for an employer” or are “an agent of such a person.” Id.
17
     § 630(b).
18
            179.    The Plaintiff Collective Members are applicants and/or employees within the
19
     meaning of the ADEA as they are seeking employment from an employer whether directly or
20
     through an employment agency. Id. § 630(f).
21
            180.    The Plaintiff Collective Members are protected by the ADEA, as they are at least 40
22
     years old. See id. § 631(a).
23
            181.    As described above, upon information and belief, T-Mobile and Amazon have a
24
     pattern or practice of engaging in discriminatory employment advertising, recruitment, and hiring,
25
     including by excluding older workers from the population of individuals to whom T-Mobile and
26
     Amazon direct their employment advertisements and recruiting on Facebook’s ad platform.
27

28                                                      62
                                                                             FIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 63 of 73




 1          182.    This pattern or practice violates the publication provision of the ADEA, 29 U.S.C.
 2   § 623(e). When Defendants make a statement within an employment advertisement or notice—in
 3   the “Why am I seeing this” portion of the advertisement or notice—that they want to reach people
 4   between an age range that excludes all or many workers who are 40-years-old or greater—for
 5   example, by T-Mobile stating that the company wants to reach people between the ages of 18 and
 6   38—the advertisement or notice communicates the message that the employer is less interested in
 7   or not interested in recruiting or hiring older workers, including workers who are older than the
 8   upper age to which the advertisement or notice was sent. Such an advertisement or notice informs
 9   the ordinary reader of the advertisement and the public at large, including the named Plaintiffs and
10   proposed Plaintiff Collective Members, that the employer sending the advertisement or notice has a
11   preference for younger workers over older workers in recruiting and hiring and that the employer is
12   limiting job opportunities to younger workers and drawing a distinction between younger and older
13   workers in the advertising, recruiting, and hiring of employees, and an ordinary reader of the
14   advertisement and the public at large would, in fact, understand that this message is expressing a
15   preference, discrimination, or limitation based on age.
16          183.    In addition, an ordinary reader of the “Why am I seeing this” portion of the
17   advertisement or notice would understand that the Defendant advertiser is, in fact, sending the
18   advertisement solely to or primarily to persons who are within the stated age range (such as 18 to 38
19   years old or 22 to 40 years old) and understand that the Defendant advertiser has a preference,
20   discrimination, or limitation based on age.
21          184.    T-Mobile and Amazon knew or reasonably should have known that when they used
22   Facebook’s ad platform to exclude older workers from seeing their job advertisements that a portion
23   of the “Sponsored Ad” would make a statement on behalf of the advertiser that the they want to
24   reach people with a limited age range. And by taking the action of limiting the age range of the ad
25   audience with the knowledge that doing so will cause them and/or Facebook to publish the “Why
26   Am I Seeing This Ad” statement as part of their advertisements, Defendants have published or
27   caused to be published an ad or notice that indicates a preference, limitation, specification, or
28                                                     63
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 64 of 73




 1   discrimination based on age. By taking these actions, as well as by engaging in the other acts
 2   alleged in this Complaint, Defendants are not using Facebook as an agent or acting as the principal
 3   of Facebook.
 4          185.    Facebook clearly informs its advertisers about how its ad platform works and in
 5   particular how Facebook’s ad transparency functions will be included with ads that are created and
 6   disseminated on Facebook’s platform. Facebook’s publicly available “Advertiser Help Center”
 7   details its policy of telling users why they are being shown specific ads. Facebook describes the
 8   “Why am I seeing this” function under a sub-section titled “Our Advertising Principles,” and
 9   Facebook highlights this function as part of Facebook’s commitment to advertising transparency.
10   Facebook emphasizes that “anyone can visit their Ad Preferences to learn about the interests and
11   information that influence the ads they see.”
12          186.    In addition, regardless of the content of the advertisement or notice, the practice of
13   excluding older workers from receiving employment-related advertisements or notices constitutes
14   the publishing of an advertisement or notice that indicates a preference based on age. In the same
15   manner that refusing to advertise jobs or housing in predominantly African-American communities
16   indicates a preference based upon race, when Defendants undertake advertising campaigns that
17   remove older workers from the population that will receive job-related advertisements and notices
18   that they publish or cause to be published, the ad campaigns indicate a preference, discrimination,
19   or limitation based on age. An ordinary reader of Defendants’ age-restricted job advertising
20   campaigns would clearly understand that by excluding older workers from seeing the job ads, the ad
21   campaigns and advertisers are expressing a preference, discrimination, or limitation based on age.
22          187.    Moreover, when Defendants use Facebook’s ad platform to limit the population of
23   Facebook users who will receive their job advertisements or notices—for example, by changing the
24   age range to receive the ad or notice from 18 to 64+ years old to 18 to 38 years old—they are
25   publishing or causing to be published to Facebook an advertisement or notice that indicates a
26   preference or discrimination based on age. These types of advertisements or notices that state that
27

28                                                     64
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
               Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 65 of 73




 1   the employer wants to reach younger workers and that intentionally exclude older workers from
 2   receiving the ads or notices are intended to have and do have the effect of encouraging younger
 3   workers to apply for the relevant employment opportunities and discouraging older workers from
 4   applying for the relevant employment opportunities.
 5             188.   Plaintiffs have exhausted their administrative remedies with respect to their ADEA
 6   claims.
                                               SECOND COUNT
 7
                           Discriminatory Publication or Advertising by an Employer
 8                 California Fair Employment and Housing Act, Cal. Gov. Code §12940(d)
                By Plaintiff Haynie and Plaintiff Class Members Against T-Mobile and Amazon
 9
               189.   Plaintiffs incorporate all foregoing paragraphs into this Count.
10
               190.   The California Fair Employment and Housing Act (“FEHA”) makes it unlawful for
11
     an employer to print or circulate or cause to be printed or circulated any publication that expresses,
12
     directly or indirectly, any limitation, specification, or discrimination based on age. Cal. Gov. Code
13
     §12940(d).
14
               191.   Defendants are employers within the meaning of the California FEHA as they each
15
     regularly employ five or more persons. Id. § 12926(d).
16
               192.   The Plaintiff Class Members are applicants and/or employees within the meaning of
17
     the California FEHA as they are seeking employment from an employer. Id. § 12926(c).
18
               193.   The Plaintiffs Class Members are protected by FEHA, as they are at least 40 years
19
     old. See id. § 12926(b).
20
               194.   As described above, upon information and belief, T-Mobile and Amazon have a
21
     pattern or practice of engaging in discriminatory employment advertising, recruitment, and hiring,
22
     including by excluding older workers from the population of individuals to whom T-Mobile and
23
     Amazon direct their employment advertisements and recruiting on Facebook’s ad platform.
24
               195.   This pattern or practice violates the publication provision of the California FEHA
25
     identified earlier in this count. When Defendants make a statement within an employment
26
     advertisement or notice that they want to reach people between an age range that excludes all or
27

28                                                      65
                                                                             FIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 66 of 73




 1   many workers who are 40-years-old or greater—for example, by T-Mobile stating that the company
 2   wants to reach people between the ages of 18 and 38—the advertisement or notice communicates
 3   the message that the employer is less interested in or not interested in recruiting or hiring older
 4   workers, including workers who are older than the upper age to which the advertisement or notice
 5   was sent. Such an advertisement or notice informs the ordinary reader of the advertisement and the
 6   public at large, including Plaintiff Haynie and proposed Plaintiff Class Members, that the employer
 7   sending the advertisement or notice has a preference for younger workers over older workers in
 8   recruiting and hiring and that the employer or employment agency is limiting job opportunities to
 9   younger workers and drawing a distinction between younger and older workers in the advertising,
10   recruiting, and hiring of employees, and an ordinary reader of the advertisement and the public at
11   large would, in fact, understand that this message is expressing a preference, discrimination, or
12   limitation based on age.
13          196.    In addition, an ordinary reader of the “Why am I seeing this” portion of the
14   advertisement or notice would understand that the Defendant advertiser is, in fact, sending these
15   advertisements solely to or primarily to persons who are within the stated age range (such as 18 to
16   38 years old, or 22 to 40 years old) and understand that the Defendant advertiser has a preference,
17   discrimination, or limitation based on age.
18          197.    T-Mobile and Amazon knew or reasonably should have known that when they chose
19   to exclude older workers from seeing their job advertisements that a portion of the “Sponsored Ad”
20   would make a statement that the employer wants to reach people between a certain age range.
21          198.    In addition, regardless of the content of the advertisement or notice, the practice of
22   excluding older workers from receiving employment-related advertisements or notices constitutes
23   the printing or circulating or causing to be printed or circulated a publication that indicates a
24   preference based on age. In the same manner that refusing to advertise jobs or housing in
25   predominantly African-American communities indicates a preference based upon race, when
26   Defendants undertake ad campaigns that remove older workers from the population that will receive
27   publications that they print or circulate or cause to be printed or circulated, the ad campaigns
28                                                      66
                                                                             FIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 67 of 73




 1   express a limitation, specification, or discrimination based on age. An ordinary reader of
 2   Defendants’ age-restricted job advertising campaigns would understand that, by excluding older
 3   workers from seeing the job ads, the ad campaigns and Defendants are expressing a limitation,
 4   specification, or discrimination based on age.
 5          199.    Moreover, when Defendants use Facebook’s ad platform to limit the population of
 6   Facebook users who will receive their job advertisements or notices—for example, by changing the
 7   age range to receive the ad or notice from 18 to 64+ years old to 18 to 38 years old—they are
 8   printing or circulating or causing to be printed or circulated a publication that expresses a
 9   preference or discrimination based on age. These types of advertisements or notices that state that
10   the employer wants to reach younger workers and that intentionally exclude older workers from
11   receiving the ads or notices are intended to have and do have the effect of encouraging younger
12   workers to apply for the relevant employment opportunities and discouraging older workers from
13   applying for the relevant employment opportunities.
14          200.    Plaintiff Haynie has exhausted his administrative remedies with respect to his
15   California FEHA claims against Defendants.
16
                                               THIRD COUNT
17
                          Discriminatory Publication or Advertising by an Employer
18                    District of Columbia Human Rights Act, D.C. Code § 2–1402.11(a)
                       By Plaintiff Maurice Anscombe Against T-Mobile and Amazon
19
            201.    Plaintiffs incorporate all foregoing paragraphs into this Count.
20
            202.    The District of Columbia Human Rights Act (“DCHRA”) makes it unlawful for an
21
     employer to print or publish or cause to be printed or published notices or advertisements that relate
22
     to employment by an employer that indicate any preference, limitation, specification, or distinction
23
     based on age. D.C. Code § 2–1402.11(a)(4)(B).
24
            203.    Defendants are employers within the meaning of the DCHRA as they each employ
25
     for compensation an individual. Id. § 2–1401.02(10).
26
            204.    Plaintiff Anscombe is an applicant and/or employee within the meaning of the
27

28                                                     67
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 68 of 73




 1   DCHRA as he is seeking employment from an employer. Id. § 2–1401.02(9).
 2          205.     Plaintiff Anscombe is protected by the DCHRA, as he is at least 18 years old. See
 3   id. § 2–1401.02(2) (age protects individuals 18 years of age or older).
 4          206.     As described above, upon information and belief, T-Mobile and Amazon have a
 5   pattern or practice of engaging in discriminatory employment advertising, recruitment, and hiring,
 6   including by excluding older workers from the population of individuals to whom T-Mobile and
 7   Amazon target their employment advertisements and recruiting on Facebook’s ad platform.
 8          207.     This pattern or practice violates the publication provision of the DCHRA identified
 9   earlier in this count. Defendants’ age-restricted advertisements or notices inform the ordinary
10   reader of the advertisement and the public at large, including Plaintiff Anscombe, that the employer
11   sending the advertisement or notice has a preference for younger workers over older workers in
12   recruiting and hiring and that the employer is limiting job opportunities to younger workers and
13   drawing a distinction between younger and older workers in the advertising, recruiting, and hiring
14   of employees, and an ordinary reader of the advertisement and the public at large would, in fact,
15   understand that this message is expressing a preference, limitation, specification, or discrimination
16   based on age.
17          208.     In addition, an ordinary reader of the “Why am I seeing this” portion of the
18   advertisement or notice would understand that the Defendant advertiser is, in fact, sending these
19   advertisements solely to or primarily to persons who are within the stated age range (such as 18 to
20   38 years old, or 22 to 40 years old) and understand that the Defendant advertiser has a preference,
21   limitation, specification, or discrimination based on age.
22          209.     T-Mobile and Amazon knew or reasonably should have known that when they used
23   Facebook’s ad platform to exclude older workers from seeing their job advertisements that a portion
24   of their job ads or notices would make a statement that the employer wants to reach people between
25   a certain age range.
26          210.     In addition, regardless of the content of the advertisement or notice, the practice of
27   excluding older workers from receiving employment-related advertisements or notices constitutes
28                                                      68
                                                                             FIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 69 of 73




 1   publishing or causing to published an advertisement or notice that indicates a preference based on
 2   age. An ordinary reader of Defendants’ age-restricted job advertising campaigns would understand
 3   that, by excluding older workers from seeing the job ads, the ad campaigns and Defendants are
 4   expressing a preference, limitation, specification, or discrimination based on age.
 5          211.    Moreover, when Defendants use Facebook’s ad platform to limit the population of
 6   Facebook users who will receive their job advertisements or notices—for example, by changing the
 7   age range to receive the ad or notice from 18 to 64+ years old to 18 to 38 years old—the employers
 8   are publishing or causing to be published an advertisement or notice that indicates a preference or
 9   discrimination based on age. These types of advertisements or notices that state that the employer
10   wants to reach younger workers and that intentionally exclude older workers from receiving the ads
11   or notices are intended to have and do have the effect of encouraging younger workers to apply for
12   the relevant employment opportunities and discouraging older workers from applying for the
13   relevant employment opportunities.
14          212.    The DCHRA, under which Plaintiff Maurice Anscombe brings this claim, does not
15   require exhaustion of administrative remedies before filing an action in court. See D.C. Code § 2–
16   1403.16(a) (stating that an action may be filed in court without filing a charge of discrimination).
17                                       FOURTH COUNT
                       Discriminatory Publication or Advertising by an Employer
18
         Ohio Fair Employment Practices Law (“OFEPL”), Ohio Rev. Code Ann. § 4112.02(E)(4)
19           By Plaintiffs Linda Bradley and Lura Callahan Against T-Mobile and Amazon
            213.    Plaintiffs incorporate all foregoing paragraphs into this Count.
20
            214.    The Ohio Fair Employment Practices Law (“OFEPL”) makes it unlawful for an
21
     employer to print or publish or cause to be printed or published notices or advertisements that relate
22
     to employment that indicate any preference, limitation, specification, or discrimination based on
23
     age. Ohio Rev. Code Ann. § 4112.02(E)(4).
24
            215.    Defendants are employers within the meaning of the OFEPL as they each employ
25
     four or more persons in Ohio. Id. § 4112.01(A)(2).
26
            216.    Plaintiffs Linda Bradley and Lura Callahan are applicants and/or employees within
27

28                                                     69
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 70 of 73




 1   the meaning of the OFEPL as they are seeking employment from an employer. Id. § 4112.01(3).
 2          217.    Plaintiffs Linda Bradley and Lura Callahan are protected by OFEPL, as they are at
 3   least 40 years old. See id. § 4112.14(A).
 4          218.    As described above, upon information and belief, T-Mobile and Amazon have a
 5   pattern or practice of engaging in discriminatory employment advertising, recruitment, and hiring,
 6   including by excluding older workers from the population of individuals to whom T-Mobile and
 7   Amazon direct their employment advertisements and recruiting on Facebook’s ad platform.
 8          219.    This pattern or practice violates the publication provision of the OFEPL identified
 9   earlier in this count. Defendants’ age-restricted advertisements or notices inform the ordinary
10   reader of the advertisement and the public at large, including Plaintiffs Bradley and Callahan, that
11   the employer sending the advertisement or notice has a preference for younger workers over older
12   workers in recruiting and hiring and that the employer or employment agency is limiting job
13   opportunities to younger workers and drawing a distinction between younger and older workers in
14   the advertising, recruiting, and hiring of employees, and an ordinary reader of the advertisement and
15   the public at large would, in fact, understand that this message is expressing a preference,
16   limitation, specification, or discrimination based on age.
17          220.    In addition, an ordinary reader of the “Why am I seeing this” portion of the
18   advertisement or notice would understand that the Defendant advertiser is, in fact, sending these
19   advertisements solely to or primarily to persons who are within the stated age range (such as 18 to
20   38 years old, or 22 to 40 years old) and understand that the Defendant advertiser has a preference,
21   limitation, specification, or discrimination based on age.
22          221.    T-Mobile and Amazon knew or reasonably should have known that when they
23   directed Facebook to exclude older workers from seeing their job advertisements that a portion of
24   the “Sponsored Ad” would make a statement that the employer wants to reach people between a
25   certain age range.
26          222.    In addition, regardless of the content of the advertisement or notice, the practice of
27   excluding older workers from receiving employment-related advertisements or notices constitutes
28                                                     70
                                                                            FIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 71 of 73




 1   publishing or causing to published an advertisement or notice that indicates a preference based on
 2   age. In the same manner that refusing to advertise jobs or housing in predominantly African-
 3   American communities indicates a preference based upon race, when the Defendants undertake ad
 4   campaigns that remove older workers from the population that will receive job-related
 5   advertisements and notices that they publish or cause to be published, the ad campaigns indicate a
 6   preference, limitation, specification, or discrimination based on age. An ordinary reader of
 7   Defendants’ age-restricted job advertising campaigns would understand that, by excluding older
 8   workers from seeing the job ads, the ad campaigns and Defendants are expressing a preference,
 9   limitation, specification, or discrimination based on age.
10          223.    Moreover, when Defendants use Facebook’s ad platform to limit the population of
11   Facebook users who will receive their job advertisements or notices—for example, by changing the
12   age range to receive the ad or notice from 18 to 64+ years old to 18 to 38 years old—the employers
13   are publishing or causing to be published to Facebook an advertisement or notice that indicates a
14   preference or discrimination based on age. These types of advertisements or notices that state that
15   the employer wants to reach younger workers and that intentionally exclude older workers from
16   receiving the ads or notices are intended to have and do have the effect of encouraging younger
17   workers to apply for the relevant employment opportunities and discouraging older workers from
18   applying for the relevant employment opportunities.
19          224.    The OFEPL under which Plaintiffs Bradley and Callahan bring their claims do not
20   require exhaustion of administrative remedies before filing an action in court. See id. § 4112.02(L)
21   (stating that an aggrieved individual may enforce his or her rights by instituting a civil action).
22                                               *      *         *
23                                         PRAYER FOR RELIEF
24          WHEREFORE, Plaintiffs pray that judgment be entered against T-Mobile and Amazon on
25   all claims and respectfully request that this Court award the following relief:
26                  A.      Declare that the pattern or practice described above violates the federal
27                          ADEA, the California FEHA, DCHRA, and OFEPL;

28                                                      71
                                                                             FIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 72 of 73




 1
                     B.       Enter an order permanently enjoining T-Mobile and Amazon from engaging
 2                            in the types of discriminatory advertising, recruiting, and hiring practices
                              alleged in this complaint, either on Facebook or other platforms.
 3
                     C.       Certify a Plaintiff Class under Rule 23(a), (b)(3), or in the alternative under
 4                            Rule 23(a), (b)(2), and (c)(4) of the Federal Rules of Civil Procedure, certify
                              a collective action under 29 U.S.C. § 216(b) and 626(b), appoint Plaintiffs’
 5
                              counsel as Class Counsel, and appoint the Named Plaintiffs as the Plaintiff
 6                            Class and Collective Representatives;

 7                   D.       Require T-Mobile and Amazon to pay Bradley, Anscombe, Callahan, and
                              Haynie, and members of the Plaintiff Class and Collective for the back pay
 8                            and other economic and non-economic harm they have suffered due to such
                              unlawful age discrimination, as well as any restitution, penalties, liquidated
 9
                              damages, exemplary damages, punitive damages, and pre-judgment and post-
10                            judgment interest as provided by law, that may be owed;

11                   E.       Require T-Mobile and Amazon to pay Plaintiffs’ attorneys’ fees and costs;
12                   F.       Appoint a monitor to ensure that T-Mobile and Amazon comply with the
13                            injunction provisions of any decree that the Court orders;

14                   G.       Enter an order retaining jurisdiction over this action to ensure that T-Mobile
                              and Amazon comply with such a decree; and
15
                     H.       Grant such other and further relief as the Court deems proper, appropriate,
16                            just, or equitable.
17                                       DEMAND FOR JURY TRIAL
18           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure and 29 U.S.C. § 623(c)(2),
19   Plaintiffs hereby demand a jury trial on all causes of action and claims with respect to which they
20   have a right to jury trial.
21

22           June 10, 2020                                 Respectfully submitted,

23

24

25

26

27

28                                                       72
                                                                              FIFTH AMENDED CLASS AND
                                                                          COLLECTIVE ACTION COMPLAINT
                                                                                 CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183 Filed 06/10/20 Page 73 of 73



                                                      /s/ Peter Romer-Friedman
 1
     Jahan C. Sagafi (Cal. Bar No. 224887)           Peter Romer-Friedman (pro hac vice)
 2   OUTTEN & GOLDEN LLP                             GUPTA WESSLER PLLC
     One California Street, 12th Floor               1900 L Street NW, Suite 312
 3   San Francisco, CA 94111                         Washington, DC 20036
     Telephone: (415) 638-8800                       Telephone: (202) 888-1741
 4   Facsimile: (415) 638-8810                       E-mail: peter@guptawessler.com
     E-mail: jsagafi@outtengolden.com
 5                                                   P. David Lopez (pro hac vice)
     Patricia Shea (pro hac vice)                    Pooja Shethji (pro hac vice)
 6                                                   OUTTEN & GOLDEN LLP
     Katherine A. Roe (pro hac vice)
     COMMUNICATIONS WORKERS                          601 Massachusetts Ave. NW
 7                                                   Second Floor West
     OF AMERICA                                      Washington, DC 20001
 8   501 3rd Street, N.W.                            Telephone: (202) 847-4400
     Washington, DC 20001                            Facsimile: (646) 952-9114
 9   Telephone: (202) 434-1100                       E-mail: pdl@outtengolden.com
     E-mail: pats@cwa-union.org                      E-mail: pshethji@outtengolden.com
10
     E-mail: aroe@cwa-union.org
11
                                                     Adam T. Klein (pro hac vice)
12                                                   Michael N. Litrownik (pro hac vice)
                                                     OUTTEN & GOLDEN LLP
13                                                   685 Third Avenue, 25th Floor
                                                     New York, NY 10017
14                                                   Telephone: (212) 245-1000
15                                                   Facsimile: (646) 509-2060
                                                     E-mail: atk@outtengolden.com
16                                                   E-mail: mlitrownik@outtengolden.com

17

18

19               Attorneys for Plaintiffs and the Proposed Plaintiff Class and Collective

20

21

22

23

24

25

26

27

28                                                 73
                                                                        FIFTH AMENDED CLASS AND
                                                                    COLLECTIVE ACTION COMPLAINT
                                                                           CASE NO. 17-CV-07232-BLF
